CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 PA
MECA!
Página 1 de 55

AGENCIA NACIONAL DE HIDROCARBUROS
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS

SECTOR: MECAYA
CONTRATISTA: —ARGOSY ENERGY INTERNATIONAL
FECHA EFECTIVA: JUNIO 14 DE 2006

Los contratantes, a saber: por una parte, la Agencia Nacional de Hidrocarburos, en
adelante ANH, unidad administrativa especial adscrita al Ministerio de Minas y Energía,
creada por el Decreto Ley 1760 de Junio 26 de 2003, con domicilio principal en Bogotá,
DC., representada por JOSE ARMANDO ZAMORA REYES, mayor de edad,
identificado con la cédula de ciudadania No. 19'303.017 expedida en Bogotá,
domiciliado en Bogotá, D C., quien manifiesta: 1. Que en su carácter de Director General
de la ANH obra en representación de esta Agencia, y 2. Que para la celebración del
presente Contrato ha sido autorizado por el Consejo Directivo de la AHN, según consta
en el Acta No. 05 del veinte (20) de abril de 2006 y por la otra parte ARGOSY ENERGY
INTERNATIONAL, sociedad organizada de acuerdo con las leyes de los Estados Unidos
de América con domicilio principal en Salt Lake City Utah, con una sucursal establecida
en Colombia y domicilio principal en Bogotá, D.C., según la Escritura Pública No. 5323
del 25 de octubre de 1983, otorgada en la Notaría Séptima (7?) del Círculo de Bogotá,
D.C, representada por EDGAR LOUIS DYES, mayor de edad, ciudadano americano,
identificado con la cédula de extranjería número 223325, quien manifiesta: 1 Que en su
calidad de Representante Legal Principal obra en representación de la compañía
ARGOSY ENERGY INTERNATIONAL 2. Que para celebrar el presente contrato está
plenamente autorizado según consta en el certificado de existencia y representación
legal expedido por la Cámara de Comercio de Bogotá, D.C. 3. Que manifiesta bajo la
gravedad del juramento que él y la empresa que representa no están incursos en causal
alguna de incompatibilidad o de inhabilidad para celebrar el presente contrato y 4. Que
ARGOSY ENERGY INTERNATIONAL ha acreditado que tiene y se obliga a mantener la
capacidad financiera, la competencia técnica y las habilidades profesionales necesarias
para ejecutar las actividades de que trata este contrato. La compañía antes mencionada
se denominará para todos los efectos EL CONTRATISTA.

La ANH y EL CONTRATISTA hacen constar que han celebrado el contrato contenido en
las siguientes Cláusulas.

- ORIGINAL —
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. is
Página 2 de 55

CLAUSULA 1 - DEFINICIONES

Para efectos de este contrato, las expresiones enunciadas a continuación tendrán el
significado que aquí se les asigna:

Los Anexos A, B y C forman parte integral de este Contrato y, por lo tanto cada vez que
en dichos anexos se utilicen las expresiones a que se refiere esta cláusula, ellas tendrán
los mismos significados que aquí se les otorgan.

1.1. Abandono. Es el taponamiento y abandono de pozos, el desmantelamiento de
construcciones y la limpieza y restauración ambiental de las áreas donde se hubieren
realizado Operaciones de Exploración, Evaluación o Explotación en virtud de este
contrato, conforme a la legislación colombiana.

1.2. Año: Es el periodo de doce (12) Meses consecutivos de acuerdo con el calendario
Gregoriano, contado desde una fecha específica.

1.3. Año Calendario: Es el período de doce meses, comprendido entre el primero (1?)
de enero y el treinta y uno (31) de diciembre, ambos inclusive, de cada año.

1.4. Área Contratada: Es la superficie y su proyección en el subsuelo identificada en la
Cláusula 3 y alinderada en el Anexo A, en la cual EL CONTRATISTA está autorizado, en
virtud de este contrato, para efectuar las Operaciones de Exploración, Evaluación y
Explotación de Hidrocarburos que son objeto del mismo.

1.5. Área de Evaluación: Es la porción del Área Contratada en la cual EL
CONTRATISTA realizó un Descubrimiento y en la que ha decidido llevar a cabo un
Programa de Evaluación para establecer o no su comercialidad, de acuerdo con la
Cláusula 7. Esta área estará enmarcada por un polígono regular en superficie,
preferiblemente de cuatro lados, que comprenderá la envolvente de la proyección vertical
en superficie de la estructura o trampa geológica que contiene el Descubrimiento.

1.6. Área de Explotación: Es la porción del Área Contratada en la cual se localiza uno o
más Campos Comerciales, como se establece en la Cláusula 9 (numeral 9.3) del
“presente contrato. El área de cada Campo Comercial comprenderá la envolvente de la
proyección vertical en superficie del yacimiento o yacimientos que lo integran, y que
defina el Ministerio de Minas y Energía, de conformidad con el Decreto 3229 de
noviembre 11 de 2003, o con las normas que lo modifiquen o sustituyan.

1.7. Barril: Es la unidad de medida del volumen de Hidrocarburos Líquidos que consta
de cuarenta y dos (42) galones de los Estados Unidos de América, corregidos a
condiciones estándar (una temperatura de sesenta grados Fahrenheit (60* F) y a una (1)
atmósfera de presión absoluta).

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. ii
Página 3 de 55

1.8. Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los
procedimientos buenos, seguros y eficientes comúnmente empleados por operadores
prudentes y diligentes en la industria internacional del petróleo, bajo condiciones y
circunstancias similares a las que se presenten en desarrollo de las actividades de este
contrato, principalmente en aspectos relacionados con la utilización de métodos y
procesos adecuados para obtener el máximo beneficio económico en la recuperación
final de las reservas, la reducción de las pérdidas, la seguridad operacional y la
protección del medio ambiente, entre otros, en cuanto no contrarien la ley colombiana.

1.9. Campo Comercial: Es la porción del Área Contratada en cuyo subsuelo existen uno
o más yacimientos descubiertos, que EL CONTRATISTA ha decidido explotar
comercialmente.

1.10, Declaración de Comercialidad: Es la comunicación escrita de EL CONTRATISTA
a la ANH, mediante la cual declara que el Descubrimiento que ha hecho en el Área
Contratada es un Campo Comercial.

1.11. Descubrimiento: Se entiende que existe yacimiento descubierto de Hidrocarburos
cuando mediante perforación con taladro o con equipo asimilable y las correspondientes
pruebas de fluidos, se logra el hallazgo de la roca en la cual se encuentran acumulados
los Hidrocarburos y que se comporta como unidad independiente en cuanto a
mecanismos de producción, propiedades petro-físicas y propiedades de fluidos.

1.12. Descubrimiento de Gas Natural No Asociado: Es el Descubrimiento cuya prueba
oficial de producción, en el entendido de que esa prueba sea representativa del
yacimiento o yacimientos descubiertos, indique una Relación Gas Aceite (RGA) mayor a
7 000 pies cúbicos estándar de gas por cada barril de Hidrocarburos Líquidos y una
composición molar de heptanos (C7+) menor de 4.0%. Se entiende por RGA la relación
entre el volumen de Gas Natural en pies cúbicos por día y el volumen de Hidrocarburos
Líquidos en barriles por día producidos por un pozo y la composición molar de heptano
(C,+) como el porcentaje molar de heptanos y demás Hidrocarburos de mayor peso
molecular. La Relación Gas Aceite (RGA) de un Descubrimiento que tiene varios
yacimientos se determinará con base en el promedio ponderado de la producción de
cada yacimiento y la composición molar de heptano (C7+) como el promedio aritmético
simple.

1.13. Día: Período de veinticuatro (24) horas que se inicia a las cero horas (00:00) y
termina a las veinticuatro horas (24:00).

1.14, Desarrollo u Operaciones de Desarrollo: Son las actividades y obras realizadas
por EL CONTRATISTA, que incluyen, sin ser éste un listado exhaustivo, la perforación,
completamiento y equipamiento de pozos de desarrollo; el diseño, construcción,

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. A
Página 4 de 55

instalación y mantenimiento de equipos, tuberías, líneas de transferencia, tanques de
almacenamiento, métodos artificiales de producción, sistemas de recuperación primaria y
mejorada, sistemas de trasiego, tratamiento, almacenamiento, entre otros, dentro de un
Área de Explotación en el Área Contratada y fuera de ella en cuanto resulte necesario.

1.15. Exploración u Operaciones de Exploración: Son todos aquellos estudios,
trabajos y obras que EL CONTRATISTA ejecuta para determinar la existencia y
ubicación de Hidrocarburos en el subsuelo, que incluyen pero no están limitados a
métodos geofísicos, geoquímicos, geológicos, cartográficos, y en general, las actividades
de prospección superficial, la perforación de Pozos Exploratorios y otras operaciones
directamente relacionadas con la búsqueda de Hidrocarburos en el subsuelo.

1.16. Evaluación u Operaciones de Evaluación: Son todas las operaciones y
actividades realizadas por EL CONTRATISTA en un Área de Evaluación conforme a la
Cláusula 7 de este contrato, con el propósito de evaluar un Descubrimiento, delimitar la
geometría del yacimiento o yacimientos dentro del Área de Evaluación y determinar,
entre otros, la viabilidad de extraer tales Hidrocarburos en cantidad y calidad
económicamente explotables y el impacto que sobre el medio ambiente y el entorno
social pueda causar su explotación comercial. Tales operaciones incluyen la perforación
de Pozos de Exploración, la adquisición de programas sísmicos de detalle, la ejecución
de pruebas de producción, y, en general, otras operaciones orientadas a determinar si el
Descubrimiento es un Campo Comercial y para delimitarlo.

1.17. Explotación: Comprende el Desarrollo y la Producción.

1.18. Fecha Efectiva: Es el día en que se suscribe el presente contrato y a partir del cual
se comenzarán a contar todos los plazos del mismo.

1.19. Gas Natural: Es la mezcla de Hidrocarburos en estado gaseoso a condiciones
estándar (una temperatura de sesenta grados Fahrenheit (60% F) y a una (1) atmósfera
de presión absoluta) compuesta por los miembros más volátiles de la serie parafínica de
Hidrocarburos.

1.20. Hidrocarburos: Son todos los compuestos orgánicos constituidos principalmente
por la mezcla natural de carbono e hidrógeno, así como también de aquellas sustancias
que los acompañan o se derivan de ellos.

1.21. Hidrocarburos Líquidos: Son todos los Hidrocarburos producidos en el Área
Contratada que en condiciones estándar de temperatura y presión (60 grados Fahrenheit
y a una (1) atmósfera de presión absoluta) están en estado líquido en la cabeza del pozo
o en el separador, así como los destilados y condensados que se extraen del gas.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 5 de 55

1.22. Hidrocarburos Líquidos Pesados: Son todos los Hidrocarburos Líquidos con una
gravedad API igual o inferior a quince grados (15* API).

1.23. Interés Moratorio: Cuando se trate de pesos, será la máxima tasa de interés
moratorio legalmente permitida certificada por la autoridad competente; cuando se trate
de dólares de los Estados Unidos de América, será la tasa principal LIBOR (London
Interbank Borrowing Offered Rate) a tres (3) meses para los depósitos en dólares,
incrementada en cuatro puntos porcentuales (LIBOR más 4%).

1.24. Mes: Período contado a partir de cualquier Día de un mes calendario y que termina
el Día anterior al mismo Día del mes calendario siguiente o, si se trata del Día primero, el
último Día del mes en curso.

1.25. Partes: A la suscripción del Contrato, la ANH y EL CONTRATISTA.
Posteriormente y, en cualquier tiempo, la ANH de una parte y EL CONTRATISTA y/o
sus cesionarios debidamente aceptados por la ANH, de la otra.

Cuando la Parte CONTRATISTA esté conformada por un número plural de empresas,
entre ellas designarán a una sola que actúe como su representante ante la ANH.

1.26. Período de Exploración: Es el lapso de seis (6) Años contado a partir de la Fecha
Efectiva, así como cualquier prórroga otorgada, durante el cual EL CONTRATISTA
deberá llevar a cabo el Programa Exploratorio Mínimo.

1.27. Período de Explotación: Es, respecto de cada Área de Explotación, el lapso de
hasta veinticuatro (24) Años y sus extensiones, si las hay, contado desde la fecha de la
Declaración de Comercialidad del Campo Comercial correspondiente, durante el cual EL
CONTRATISTA deberá realizar las Operaciones de Desarrollo y de Producción.

1.28. Plan de Explotación: Es el documento guía preparado por EL CONTRATISTA de
acuerdo con las Cláusulas 9 y 10 de este contrato, para adelantar la Explotación técnica,
eficiente y económica de cada Área de Explotación y contendrá, entre otros aspectos, el
cálculo de reservas de Hidrocarburos, la descripción de facilidades de Producción y
transporte de Hidrocarburos, los pronósticos de Producción de Hidrocarburos para el
corto y mediano plazo, un programa de Abandono y los Programas de Trabajos de
Explotación para lo que resta del Año Calendario en curso o del Año Calendario
siguiente.

1.29. Pozo Exploratorio: Es un pozo a ser perforado por EL CONTRATISTA en el Área
Contratada en busca de yacimientos de Hidrocarburos, en un área no probada como
productora de Hidrocarburos, o para encontrar yacimientos adicionales a un
Descubrimiento o para extender los limites de los yacimientos conocidos de un
Descubrimiento.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. Mt

Página 6 de 55

1.30. Producción u Operaciones de Producción: Son todas las operaciones y
actividades realizadas por EL CONTRATISTA en un Área de Explotación en relación con
los procesos de extracción, recolección, tratamiento, almacenamiento y trasiego de los
Hidrocarburos hasta el Punto de Entrega, el Abandono y las demás operaciones relativas
a la obtención de Hidrocarburos.

1.31. Programa Exploratorio Mínimo: Es el programa de Operaciones de Exploración
pactado en la Cláusula 5 (numeral 5.1) de este contrato, que EL CONTRATISTA se
obliga a ejecutar, como mínimo, durante cada fase del Periodo de Exploración en la que
entre.

1.32, Programa Exploratorio Posterior: Es el programa de Operaciones de Exploración
que EL CONTRATISTA se obliga a ejecutar con posterioridad a la finalización del
Período de Exploración, conforme a lo estipulado en la Cláusula 6 (numeral 6.1).

1.33. Programa de Evaluación: Es el plan de Operaciones de Evaluación presentado
por EL CONTRATISTA a la ANH, según la Cláusula 7 de este contrato, con el propósito
de evaluar un Descubrimiento y determinar si se trata de un Campo Comercial. La
ejecución del Programa de Evaluación y presentación de informe de resultados a la ANH
son requisitos para declarar si un Descubrimiento es un Campo Comercial.

1.34. Programa de Trabajo. Es la descripción de las actividades y de las Operaciones
de Exploración, Evaluación y/o Explotación del Área contratada en los términos de este
contrato. El Programa de Trabajo incluirá el cronograma conforme al cual EL
CONTRATISTA comenzará y completará las actividades y el presupuesto
correspondiente.

1.35. Punto de Entrega: Es el sitio acordado por las Partes donde se mide la producción
de Hidrocarburos de cada campo en las especificaciones mínimas de entrada a cualquier
sistema de transporte, que use EL CONTRATISTA con el objeto de determinar el
volumen de Hidrocarburos correspondientes a las regalías y el volumen de
Hidrocarburos de EL CONTRATISTA.

CLAUSULA 2 - OBJETO

2.1. Objeto: Por virtud del presente contrato se otorga exclusivamente a EL
CONTRATISTA el derecho de explorar el Área Contratada y de explotar los
Hidrocarburos de propiedad del Estado que se descubran dentro de dicha área. EL
CONTRATISTA tendrá derecho a la parte de la producción de los Hidrocarburos
provenientes del Área Contratada que le correspondan, de acuerdo con la Cláusula 14
de este contrato.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. ei

Página 7 de 55

2.2. Alcance: EL CONTRATISTA, en ejercicio de ese derecho, adelantará las
actividades y operaciones materia de este contrato, a su exclusivo costo y riesgo,
proporcionando todos los recursos necesarios para proyectar, preparar y llevar a cabo
las actividades y Operaciones de Exploración, Evaluación, Desarrollo y Producción,
dentro del Área Contratada.

2.3. Exclusión de derechos sobre otros recursos naturales: Los derechos otorgados
en este contrato se refieren en forma exclusiva a los Hidrocarburos de propiedad del
Estado que se descubran dentro del Área Contratada, y, por consiguiente, no se
extenderán a algún otro recurso natural que pueda existir en dicha área.

CLAUSULA 3 - ÁREA CONTRATADA

3.1. Extensión: El Área Contratada comprende una extensión total de aproximadamente
veintinueve mil novecientos noventa y ocho (29.998) hectáreas con cinco mil ciento ocho
(5.108) metros cuadrados. Esta área es la descrita en el Anexo “A”, que forma parte de
este contrato y se encuentra localizada dentro fr la jurisdicción municipal de Puerto
Guzmán en el Departamento de Putumayo. El Área Contratada se reducirá
gradualmente de acuerdo con lo señalado en esta cláusula.

3.2. Restricciones: En el caso de que una porción del Área Contratada se extienda a
áreas comprendidas dentro del Sistema de Parques Nacionales Naturales u otras zonas
reservadas, excluidas o restringidas, delimitadas geográficamente por la autoridad
correspondiente, o cuando sobre el área contratada se extiendan zonas con las mismas
características anteriormente señaladas, EL CONTRATISTA se obliga a acatar las
condiciones que respecto de tales áreas impongan las autoridades competentes La
ANH no asumirá responsabilidad alguna a este respecto.

Toda vez que la ANH conozca de una pretensión de propiedad privada de los
Hidrocarburos del subsuelo dentro del Área Contratada, le dará el trámite que
corresponda de conformidad con las disposiciones legales.

3.3. Devolución de Áreas en Exploración, de Evaluación, y de Explotación: EL
CONTRATISTA devolverá las áreas en Exploración, de Evaluación y Explotación en
todos los casos previstos en este contrato como causales de devolución, bien por
renuncia, por vencimiento de los plazos, por los casos previstos en la cláusula 8
(numeral 8.2), o por no llevar a cabo las actividades de los correspondientes Programas
de Trabajo o, en general, por cualquier otra causa contractual que imponga a EL
CONTRATISTA la obligación de devolver el área respectiva.

3.4. Devoluciones Voluntarias: En cualquier momento EL CONTRATISTA podrá hacer
devoluciones parciales del Área Contratada, siempre y cuando no se afecte el

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 8 de 55

cumplimiento de las obligaciones contraídas en virtud de este contrato. Si tales
devoluciones voluntarias se efectúan durante la vigencia del Periodo de Exploración, se
contabilizarán para efectos de la devolución obligatoria de áreas.

3.5. Restauración de las áreas devueltas: EL CONTRATISTA realizará todas las
actividades de Abandono necesarias y restaurará las áreas devueltas conforme a lo
dispuesto en la legislación colombiana y en este contrato.

3.6. Delineación de las áreas devueltas. Las áreas devueltas por EL CONTRATISTA
comprenderán el menor número posible de bloques rectangulares contiguos limitados
por líneas en dirección norte-sur y este-oeste, siguiendo una rejilla similar a la formada
por las planchas cartográficas del Instituto Geográfico “Agustin Codazzi" con
coordenadas referidas al dátum MAGNA-SIRGAS.

3.7. Formalización de devoluciones de áreas: Toda devolución de áreas realizada en
desarrollo de este contrato se formalizará mediante acta firmada por las Partes.

CLÁUSULA 4 — DURACIÓN Y PERIODOS

4.1. Duración: La duración de este contrato se determinará de acuerdo con las
siguientes cláusulas.

4.2. Periodo de Exploración: El Periodo de Exploración tendrá una duración de cuatro
(4) Años a partir de la Fecha Efectiva y se divide en las fases que se describen a
continuación. La primera fase del Periodo de Exploración comienza en la Fecha Efectiva
y las siguientes fases el Día calendario inmediatamente siguiente a la terminación de la
fase que la precede.

Fase 1 con una duración de doce (12) o dieciocho (18) meses si se debe llevar a cabo
consulta indigena).

Fase 2 con una duración de doce (12) o dieciocho (18) meses si se debe llevar a cabo
consulta indígena).

Fase 3 con una duración de doce (12) meses.

Fase 4 con una duración de doce (12) meses.

PARAGRAPFO: En el evento que EL CONTRATISTA una vez certificado por la autoridad
competente, acredite ante la ANH la existencia de resguardos y asentamientos de grupos
étnicos en el Área Contratada y la necesidad de llevar a cabo una consulta previa, la ANH
concederá una prórroga de la duración de las Fases 1 y 2 por un término de hasta seis (6)

meses cada una y su otorgamiento procederá, si a juicio de las autoridades encargadas, EL
CONTRATISTA está desarrollando de manera diligente la actividades necesarias para el

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 9 de 55

desarrollo de la consulta. En todo caso, las Fases 1 y 2 no podrán tener una duración mayor a
dieciocho (18) meses cada una contados desde la fecha efectiva del Contrato. En el evento de
operar la prórroga, se extenderá el período de exploración por el mismo tiempo de la prórroga.

4.2.1. Derecho de renuncia en el Periodo de Exploración: Durante el transcurso de cualquiera
de las fases del Periodo de Exploración, EL CONTRATISTA tendrá derecho a renunciar al
presente contrato, siempre y cuando haya cumplido satisfactoriamente el Programa Exploratorio
Mínimo de la fase en curso y las demás obligaciones a su cargo. Para tal efecto, EL
CONTRATISTA dará aviso escrito a la ANH, previamente a la terminación de la fase en
progreso.

4.2.2. Prórroga de una fase del Periodo de Exploración: A solicitud de EL CONTRATISTA la
ANH prorrogará la fase en progreso del Periodo de Exploración, hasta la terminación de la
perforación de los Pozos Exploratorios y/o la adquisición del programa sísmico y dos (2) Meses
más, siempre que se cumplan las siguientes condiciones:

a) Que las Operaciones de Exploración antes mencionadas formen parte del Programa
Exploratorio Mínimo y se hubieren iniciado por lo menos un (1) Mes antes de la fecha de
terminación de la respectiva fase del Periodo de Exploración,

b) Que EL CONTRATISTA haya ejecutado en forma ininterrumpida tales Operaciones de
Exploración, y

c) Que no obstante la diligencia aplicada para la ejecución de tales Operaciones de
Exploración, EL CONTRATISTA estime razonablemente que el tiempo restante es
insuficiente para concluirlas antes del vencimiento de la fase en curso.

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH los documentos en los que
fundamenta su solicitud y la garantía correspondiente, conforme a los requisitos estipulados en
la Cláusula 22 de este contrato.

4.2.3. Terminación del Contrato por vencimiento del Período de Exploración: Al
vencimiento del Periodo de Exploración terminará el contrato si no existe un Área de
Evaluación, un Área de Explotación o un Descubrimiento realizado por EL CONTRATISTA
en la última fase del Período de Exploración en el Área Contratada. En este caso EL
CONTRATISTA devolverá a la ANH la totalidad del Área Contratada, sin perjuicio del
cumplimiento de las demás obligaciones y queda obligado a demostrar que en ella ha
cumplido las obligaciones de Abandono, acreditando que los pozos perforados han sido
debidamente taponados y abandonados, que las instalaciones de superficie han sido
totalmente desmanteladas y que ha realizado las labores de limpieza y restauración
ambiental de conformidad con la normatividad aplicable.

4.3. Período de Explotación:

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 10 de 55

El Periodo de Explotación se predica separadamente respecto de cada Área de
Explotación y, por lo tanto, todas las menciones a la duración, extensión o terminación
del Periodo de Explotación se refieren a cada Área de Explotación en particular.

4.3.1. Duración: El Período de Explotación tendrá una duración de veinticuatro (24)
Años contados a partir de la fecha en la que la ANH reciba de EL CONTRATISTA la
Declaración de Comercialidad de que trata la Cláusula 8 de este contrato.

4.3.2. Prórroga del Período de Explotación: La ANH prorrogará el Periodo de
Explotación hasta el límite económico del Campo Comercial, a elección de EL
CONTRATISTA, siempre y cuando se cumplan las siguientes condiciones:

a) Que EL CONTRATISTA formule la solicitud de prórroga por escrito a la ANH con una
antelación no mayor de cuatro (4) Años pero no inferior a un (1) Año con respecto a
la fecha de vencimiento del Periodo de Explotación de la respectiva Área de
Explotación.

b) Que el Área de Explotación esté produciendo Hidrocarburos regularmente en la fecha
de la solicitud.

c) Que EL CONTRATISTA demuestre que durante los cuatro (4) Años Calendario
anteriores a la fecha de la solicitud ha llevado a cabo un programa de perforación que
incluya al menos un pozo por cada Año Calendario y/o que ha tenido activo un
proyecto de mantenimiento de presión o de recuperación secundaria, terciaria o
mejorada.

Parágrafo.: Si EL CONTRATISTA no satisface en su totalidad o en todo su alcance la
condición exigida en el literal c) anterior, la ANH, previo el análisis de las justificaciones
presentadas por EL CONTRATISTA, podrá otorgar la prórroga. Queda entendido que la
denegación de la misma por parte de la ANH no dará lugar a desacuerdo y no se
someterá al procedimiento establecido en la Cláusula 28 de este contrato. En todos los
casos, la prórroga del Periodo de Explotación se formalizará mediante la firma de un
otrosí al contrato.

4.3.3. Terminación voluntaria del Periodo de Explotación: En cualquier momento
durante el Periodo de Explotación EL CONTRATISTA podrá dar por terminado este
contrato con respecto a cualquier Área de Explotación, para lo cual informará por escrito
a la ANH con una anticipación no inferior a tres (3) Meses, sin perjuicio del cumplimiento
de las demás obligaciones.

4.3.4. Efectos de la terminación del Período de Explotación: Cuando por cualquier
causa terminen los derechos y obligaciones operativas respecto de algún Área de
Explotación, EL CONTRATISTA dejará en buen estado, los pozos que en tal época sean

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 11 de 55

productivos y las construcciones y otras propiedades inmuebles, todo lo cual pasará
gratuitamente a la ANH con las servidumbres y bienes adquiridos para beneficio de la
explotación hasta el Punto de Entrega, aunque tales bienes se encuentren fuera del Área
de Explotación. Respecto de los bienes muebles destinados exclusivamente al servicio
de esa Área de Explotación, si la terminación tiene lugar antes de cumplirse los primeros
dieciocho (18) Años del Período de Explotación, EL CONTRATISTA tendrá la obligación
de ofrecérselos en venta por su valor en libros a la ANH. Si en el término de tres (3)
Meses, contados a partir de la fecha del ofrecimiento, la ANH no hubiere respondido
afirmativamente, EL CONTRATISTA podrá disponer de ellos libremente. Si la
terminación tiene lugar transcurridos los primeros dieciocho (18) Años del Período de
Explotación, tales bienes pasarán gratuitamente a la ANH. La ANH establecerá de los
pozos que se encuentren en producción en tal época cuáles deberán ser abandonados y
aquellos que continuarán en producción. Cualquier desacuerdo respecto de la naturaleza
y la destinación de los bienes será sometido al procedimiento señalado en la Cláusula
28 Así mismo, EL CONTRATISTA queda obligado a ceder a la ANH o a quien ella
indique la Licencia Ambiental y los recursos económicos necesarios para atender las
obligaciones de Abandono. La aplicación de esta cláusula no implicará una sustitución
patronal entre EL CONTRATISTA y la ANH.

CLAUSULA 5 - PROGRAMA EXPLORATORIO MÍNIMO

5.1. Programa Exploratorio Mínimo de cada fase. Durante el Periodo de Exploración,
EL CONTRATISTA llevará a cabo el Programa Exploratorio Mínimo de cada fase que se
describe en el Anexo B, que forma parte de este contrato. Para el cumplimiento de las
obligaciones del Programa Exploratorio Mínimo, los Pozos Exploratorios propuestos por
EL CONTRATISTA deberán ser Pozos Exploratorios para un nuevo campo (del tipo A-3)
o Pozos Exploratorios que formen parte de un Programa de Evaluación. conforme lo
dispuesto en la cláusula 7 (numeral 7,3b) de este contrato. En los demás casos el Pozo
Exploratorio propuesto por EL CONTRATISTA deberá ser previamente aceptado por la
ANH.

5.2. Programas de Trabajos de Exploración: EL CONTRATISTA se obliga a presentar
a la ANH, el Programa de Trabajos de Exploración para la fase que inicia, en donde se
describa la forma como dará cumplimiento a sus obligaciones, con una antelación no
inferior a ocho (8) Días calendario respecto al inicio de cada fase del Periodo de
Exploración. Para la primera fase, EL CONTRATISTA deberá entregar el Programa de
Trabajo de Exploración en un término de treinta (30) Días calendarios contados a partir
de la Fecha Efectiva.

5.3. Modificaciones al Programa Exploratorio Mínimo.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. Dni

Página 12 de 55

5.3.1. Durante la fase en curso: En el transcurso de la primera mitad del plazo de
cualquier fase del Periodo de Exploración, distinta de la primera fase, EL
CONTRATISTA podrá sustituir la adquisición y procesamiento de un programa sísmico
contenido en el Programa Exploratorio Mínimo inicialmente presentado para la fase en
progreso, por la perforación de uno o más Pozos Exploratorios o por la adquisición y
procesamiento de un programa sísmico de tecnología más moderna, siempre que el
esfuerzo financiero del nuevo Programa Exploratorio Mínimo sea equivalente o superior
al inicialmente presentado para la respectiva fase. En este caso EL CONTRATISTA
informará previamente y por escrito a la ANH de la substitución de Operaciones de
Exploración que pretende llevar a cabo.

5.3.2. Para la fase siguiente: Si luego de la perforación de un Pozo Exploratorio que
resulte seco EL CONTRATISTA juzga que las perspectivas del Área Contratada no
justifican la perforación de un (1) Pozo Exploratorio contenido en el Programa
Exploratorio Mínimo de la siguiente fase del Periodo de Exploración, EL CONTRATISTA
podrá sustituir dicha perforación por la adquisición y procesamiento de un programa
sísmico, siempre que el esfuerzo financiero sea equivalente o superior al Programa
Exploratorio Mínimo para la respectiva fase y que EL CONTRATISTA informe
previamente y por escrito a la ANH de la sustitución que pretende llevar a cabo.

5.4. Exploración Adicional: EL CONTRATISTA podrá llevar a cabo Operaciones de
Exploración adicionales a las contenidas en el Programa Exploratorio Mínimo o en el
Programa Exploratorio Posterior, sin que por razón de tales Operaciones de Exploración
se modifique el plazo pactado para la ejecución del Programa Exploratorio Mínimo o del
Programa Exploratorio Posterior de la fase en curso o de las fases siguientes Para
ejercer este derecho, EL CONTRATISTA informará previamente a la ANH respecto de
las Operaciones de Exploración adicionales que pretende realizar. Si dichas
Operaciones de Exploración son las definidas en el Programa Exploratorio Mínimo de la
siguiente Fase, la ANH acreditará dichas Operaciones de Exploración al cumplimiento de
los compromisos exploratorios pactados para la fase siguiente. De lo contrario, si EL
CONTRATISTA desea que tales Operaciones de Exploración adicionales se acrediten al
cumplimiento de los compromisos exploratorios pactados para la fase siguiente, si la
hay, deberá solicitarlo por escrito a la ANH, quien a su sola discreción determinará si
acepta o no dicha acreditación. En caso de que la solicitud sea aceptada por parte de la
ANH, ésta determinará la forma como se acreditarán en todo o en parte las Operaciones
de Exploración adicionales ejecutadas en la fase siguiente del Periodo de Exploración.

5.5. Problemas durante la perforación de Pozos Exploratorios: Durante la
perforación de un Pozo Exploratorio correspondiente al Programa Exploratorio Mínimo o
al Programa Exploratorio Posterior y antes de alcanzar la profundidad objetivo, si se

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. DAI
Página 13 de 55

llegasen a presentar problemas no controlables de tipo geológico tales como cavidades,
presiones anormales, formaciones impenetrables, pérdidas severas de circulación u
otras condiciones de tipo técnico que impidan continuar perforando el Pozo Exploratorio,
a pesar del empeño de EL CONTRATISTA de continuar los trabajos de perforación de
acuerdo con las Buenas Prácticas de la Industria del Petróleo, EL CONTRATISTA podrá
solicitar a la ANH dar por cumplida la obligación de perforación, mediante la
presentación de un informe técnico donde se describa en detalle la situación presentada
y los esfuerzos realizados para superar el problema. Dicho informe deberá presentarse a
la ANH en un plazo no mayor de quince (15) Dias calendario contados desde que se
presentó el problema no controlable antes mencionado. Si la ANH acepta que EL
CONTRATISTA dé por terminadas las operaciones de perforación del pozo en cuestión,
aquél deberá abandonarlo o completarlo hasta la profundidad alcanzada, y la obligación
del Programa Exploratorio Mínimo o el Posterior correspondiente a dicho pozo se
entenderá cumplida.

CLAUSULA 6 - PROGRAMA EXPLORATORIO POSTERIOR

6.1. Programa Exploratorio Posterior: Al finalizar el Periodo de Exploración y siempre
que exista por lo menos un Área de Evaluación o un Área de Explotación o un
Descubrimiento realizado por EL CONTRATISTA en la ultima fase del Período de
Exploración en el Área Contratada, EL CONTRATISTA podrá retener el cincuenta por
ciento (50%) del Área Contratada (excluidas las Áreas de Evaluación y de Explotación)
para adelantar en el área retenida pero por fuera de las Áreas de Evaluación y de
Explotación, un Programa de Exploración Posterior. En este caso, se aplicará el siguiente
procedimiento:

a) Antes de la fecha de terminación de la última fase del Período de Exploración, EL
CONTRATISTA avisará por escrito a la ANH de su intención de adelantar un
Programa de Exploración Posterior.

b) El aviso debe describir las Operaciones de Exploración que constituyen el Programa
de Exploración Posterior que EL CONTRATISTA se obliga a realizar; dividiéndose el
Programa en dos (2) fases de dos (2) Años cada una, contada la primera desde la
terminación de la última fase del Programa Exploratorio Mínimo. Cada una de las
fases del Programa Exploratorio Posterior debe contener como mínimo las mismas
Operaciones Exploratorias pactadas para la última fase del Período Exploratorio
Mínimo.

c) Cumplidas oportunamente las obligaciones de la primera fase del Programa
Exploratorio Posterior, EL CONTRATISTA podrá optar por no continuar a la segunda
fase, lo que impone la devolución de la totalidad de las áreas retenidas para este

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. tin
Página 14 de 55

efecto ó por continuar con la segunda fase, lo que obliga a devolver sólo el cincuenta
por ciento (50%) de ellas, excluidas las Áreas de Evaluación y de Explotación
existentes. EL CONTRATISTA informará por escrito a la ANH de su decisión dentro
del mes siguiente a la terminación de la primera fase.

Las devoluciones de áreas de que trata esta cláusula se entienden sin perjuicio de las
Áreas de Evaluación y de las Áreas de Explotación existentes.

6.2. Finalizado el Programa de Exploración Posterior, el Área Contratada quedará
reducida a las Áreas de Evaluación y/o Áreas de Explotación existentes en ese
momento.

CLAUSULA 7 - DESCUBRIMIENTO Y EVALUACIÓN

7.1. Aviso de Descubrimiento: En cualquier momento dentro de los cuatro (4) Meses
siguientes a la finalización de la perforación de cualquier Pozo Exploratorio cuyos
resultados indiquen que se ha producido un Descubrimiento, EL CONTRATISTA deberá
informarlo por escrito a la ANH, acompañando su aviso de un informe técnico que
contenga los resultados de las pruebas realizadas, la descripción de los aspectos
geológicos y los análisis efectuados a los fluidos y rocas, en la forma que indique el
Ministerio de Minas y Energía o la autoridad que haga sus veces.

Parágrafo: Si el descubrimiento es un Descubrimiento de Gas Natural No Asociado o de
Hidrocarburos Líquidos Pesados, EL CONTRATISTA deberá igualmente entregar los
cálculos y demás información de soporte que hubiere presentado al Ministerio de Minas
y Energía o la autoridad que haga sus veces para efectos de su clasificación.

7.2. Presentación del Programa de Evaluación: Si EL CONTRATISTA considera que
el Descubrimiento tiene potencial comercial, presentará y ejecutará un Programa de
Evaluación, respecto de dicho Descubrimiento, de acuerdo con lo establecido en esta
cláusula. Si el Descubrimiento tiene lugar en el Periodo de Exploración, EL
CONTRATISTA presentará el Programa de Evaluación, dentro de los seis (6) Meses
siguientes a la finalización de la perforación del Pozo Exploratorio descubridor y en todo
caso antes de finalizar el Periodo de Exploración. Si el Descubrimiento es resultado de la
ejecución del Programa Exploratorio Posterior, EL CONTRATISTA presentará el
Programa de Evaluación dentro de los seis (6) Meses siguientes a la finalización de la
perforación del Pozo Exploratorio descubridor y en todo caso antes de la siguiente
devolución de áreas de que trata la Cláusula 6.

7.3. Contenido del Programa de Evaluación: El Programa de Evaluación debe
contener, como mínimo:

a) El mapa con coordenadas del Área de Evaluación.
- ORIGINAL-
+

b)

c)
a)

e)

f

9)

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. e,
ECA
Página 15 de 55

La descripción y los objetivos de cada una de las Operaciones de Evaluación y la
información que se propone obtener para determinar si el Descubrimiento puede ser
declarado como Campo Comercial. Si en los Programas de Evaluación realizados
durante el Periodo de Exploración, EL CONTRATISTA incluye la perforación de
Pozos Exploratorios, éste podrá acreditar tanto el cumplimiento del Programa
Exploratorio Mínimo como del Programa de Evaluación correspondiente, hasta con la
perforación de dos (2) Pozos Exploratorios, siempre que la misma concluya antes de
la fecha de terminación del plazo del Programa de Evaluación en el cual fueron
incluidos o de la fase del Periodo de Exploración a la cual correspondan dichos
pozos, la que sea más próxima.

El presupuesto total del Programa de Evaluación, discriminado por Años.

El plazo total del Programa de Evaluación que no podrá exceder de dos (2) Años
cuando incluya la perforación de Pozos de Exploración o de un (1) Año en los demás
casos, plazo que se contará a partir de la fecha de la presentación a la ANH y debe
contemplar los tiempos estimados necesarios para la obtención de permisos que
corresponde otorgar a otras autoridades.

El cronograma para la realización de las Operaciones de Evaluación dentro del plazo
mencionado en el literal anterior.

La información sobre la destinación de los Hidrocarburos y demás fluidos que EL
CONTRATISTA espera recuperar como resultado de las Operaciones de Evaluación.

Una propuesta de Punto de Entrega para consideración de la ANH

7.4, Prórroga del plazo del Programa de Evaluación: Si EL CONTRATISTA decide
perforar Pozos de Exploración no previstos en el Programa de Evaluación inicialmente
presentado, la ANH prorrogará la duración del Programa de Evaluación por un plazo
adicional que no excederá de un (1) Año, siempre que se cumplan las siguientes
condiciones:

a)

b)

c)

Que EL CONTRATISTA formule la solicitud por escrito a la ANH por lo menos con
dos (2) Meses de anticipación a la fecha de terminación del plazo inicial.

Que EL CONTRATISTA esté adelantando diligentemente las Operaciones de
Evaluación previstas en el Programa de Evaluación:

Que la prórroga requerida se justifique por el tiempo necesario para la perforación y las
pruebas del Pozo o los Pozos de Exploración adicionales, y

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH los documentos en los
que fundamenta su solicitud.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. to
Página 16 de 55

7.5. Modificaciones al Programa de Evaluación: En cualquier momento durante los
seis (6) Meses siguientes a la fecha de presentación del Programa de Evaluación a la
ANH, EL CONTRATISTA podrá modificarlo, para lo cual informará oportunamente a la
ANH y adecuará el plazo total del mismo, de acuerdo con el numeral 7.3d de esta
cláusula, sin que por ello se modifique la fecha de inicio señalada.

7.6. Resultados del Programa de Evaluación: EL CONTRATISTA presentará a la
ANH un informe completo de los resultados del Programa de Evaluación, dentro de los
tres (3) Meses siguientes a la fecha de su terminación. Tal informe incluirá, como
mínimo' la descripción geológica del Descubrimiento y su configuración estructural; las
propiedades físicas de las rocas y fluidos presentes en los yacimientos asociados al
Descubrimiento; la presión, volumen y análisis de temperatura de los fluidos de los
yacimientos; la capacidad de producción (por pozo y por todo el Descubrimiento); y un
estimado de las reservas recuperables de Hidrocarburos.

Parágrafo: En caso de que el descubrimiento sea de Gas Natural No Asociado o de
Hidrocarburo Líquido Pesado, y en cualquier momento durante la segunda mitad del
plazo del Programa de Evaluación, EL CONTRATISTA podrá solicitar a la ANH la
prórroga del Programa de Evaluación hasta por dos (2) Años adicionales con el propósito
de llevar a cabo estudios de factibilidad para la construcción de infraestructura, sobre
métodos de producción y/o para el desarrollo de mercados. En estos casos, la solicitud
incluirá en el Programa de Evaluación la información relacionada con los estudios de
factibilidad que EL CONTRATISTA considera necesario realizar. Al término de la
prórroga otorgada, EL CONTRATISTA entregará a la ANH las conclusiones y
recomendaciones de los estudios de factibilidad.

7.7. Sólo darán lugar a la aplicación de esta cláusula los Pozos Exploratorios
descubridores perforados por EL CONTRATISTA por fuera de áreas designadas como
de Evaluación o de Explotación. Por lo tanto, cuando los nuevos volúmenes de
Hidrocarburos encontrados hagan parte de una misma Área de Evaluación o de
Explotación, no habrá lugar a un Periodo de Evaluación.

CLAUSULA 8 — DECLARACIÓN DE COMERCIALIDAD

8.1. Aviso: Dentro de los tres (3) Meses siguientes al vencimiento del término estipulado
para la ejecución del Programa de Evaluación o al vencimiento del plazo acordado según
el parágrafo del numeral 7.6 de la Cláusula 7, si le es aplicable, EL CONTRATISTA
entregará a la ANH una declaración escrita que contenga de manera clara y precisa su
decisión incondicional de explotar o no comercialmente ese Descubrimiento. En caso
afirmativo, a partir de esa declaración el Descubrimiento se tendrá como un Campo
Comercial.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 17 de 55

8.2. Renuncia de derechos en caso negativo: Si EL CONTRATISTA no entrega a la
ANH esta declaración en el plazo estipulado, se entenderá que EL CONTRATISTA ha
concluido que el Descubrimiento no es un Campo Comercial. Si la declaración es
negativa o si no hay entrega de declaración, EL CONTRATISTA acepta que no se
generó en su favor derecho alguno y, en consecuencia, renuncia a reclamar derechos
sobre el Descubrimiento.

CLAUSULA 9 — PLAN DE EXPLOTACIÓN

9.1. Presentación y Contenido: Dentro de los tres (3) Meses siguientes a la
presentación de la Declaración de Comercialidad de que trata la Cláusula 8, EL
CONTRATISTA entregará a la ANH el Plan de Explotación inicial el cual contendrá,
como mínimo, la siguiente información:

a) El mapa con las coordenadas del Área de Explotación.

b) El cálculo de reservas y de la producción acumulada de Hidrocarburos, diferenciada
por tipo de Hidrocarburo.

c) El esquema general proyectado para el Desarrollo del Campo Comercial, que incluya
una descripción del programa de perforación de pozos de desarrollo, de los métodos
de extracción, de las facilidades respectivas y de los procesos a los cuales se
someterán los fluidos extraídos antes del Punto de Entrega.

d) El pronóstico de producción anual de Hidrocarburos y sus sensibilidades, utilizando la
tasa óptima de producción que permita lograr la máxima recuperación económica de
las reservas.

e) La Identificación de los factores críticos para la ejecución del Plan de Explotación,
tales como aspectos ambientales, sociales, económicos, logísticos y las opciones
para su manejo.

f) Una propuesta de Punto de Entrega para consideración de la ANH.

9) Una propuesta de canasta de máximo tres (3) petróleos crudos de calidad similar
para efectos del cálculo de los Derechos por Precios Altos descritos en la Cláusula
16.

h) Un programa de Abandono para efectos de la Cláusula 31.

9.2. Entrega del Plan de Explotación: La ANH dará por recibido el Plan de Explotación

cuando EL CONTRATISTA entregue toda la información antes descrita. Si la ANH no

recibe el Plan de Explotación con la totalidad de la información anteriormente indicada,

dentro de los quince (15) Días calendario siguientes a su presentación podrá requerir el

envío de la información faltante y EL CONTRATISTA dispondrá de treinta (30) Días
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. os

Página 18 de 55

calendario contados desde el recibo del requerimiento para entregarla. Si la ANH no se
pronuncia dentro de los quince (15) Días calendario siguientes a la presentación del Plan
de Explotación por parte de EL CONTRATISTA, se entenderá que ha sido aceptado. Si
EL CONTRATISTA no entrega el Plan de Explotación en la fecha establecida en el
numeral anterior o si la ANH no recibe la documentación faltante dentro del plazo de
treinta (30) Días señalado en este numeral, se configurará un incumplimiento que dará
lugar a la aplicación de la Cláusula 29.

9.3. Área de Explotación: El Área de Explotación estará delimitada por un poligono
regular, preferiblemente de cuatro lados, que comprenderá el Campo Comercial o la
porción de éste dentro del Área Contratada, más un margen alrededor del Campo
Comercial no mayor de un (1) kilómetro, siempre que el Área Contratada lo permita.
Como quiera que el área del Campo Comercial contenida en el Área de Explotación
puede variar, el Área de Explotación permanecerá inalterable, salvo lo señalado en el
siguiente numeral.

9.4. Ampliación del Área de Explotación: En el transcurso del Periodo de Explotación
de un Área de Explotación, si EL CONTRATISTA determina que un Campo Comercial se
extiende más allá del Área de Explotación, pero dentro del Área Contratada vigente,
podrá solicitar a la ANH la ampliación de tal Área de Explotación, acompañando su
solicitud con los soportes correspondientes. Cumplido lo anterior a satisfacción de la
ANH, ésta ampliará el Área de Explotación, quedando entendido que si tal ampliación se
superpone a otra Área de Explotación, la duración del Periodo de Explotación que se
aplicará para el Área de Explotación englobada será la del Área de Explotación respecto
de la cual se declaró primeramente la comercialidad.

Parágrafo: Cuando el Área de Explotación solicitada por EL CONTRATISTA, de acuerdo
con el numeral 9.4, se extienda por fuera del Área Contratada, la ANH ampliará el Área
Contratada dándole a la ampliación solicitada el tratamiento contractual de Área de
Evaluación, a menos que respecto del área solicitada se presente alguna de las
siguientes situaciones:

a) Que existan derechos otorgados a otra persona para la ejecución de actividades
iguales o similares a las del objeto del presente contrato.

b) Que esté en proceso de negociación o de concurso para el otorgamiento de derechos
por parte de la ANH;

€) Que existan restricciones ordenadas por autoridad competente que impidan adelantar
las actividades objeto del contrato.

9.5. Actualización del Plan de Explotación: EL CONTRATISTA ajustará y presentará
anualmente, durante el Mes de febrero de cada Año Calendario y con sujeción al
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. ti

Página 19 de 55

procedimiento descrito en el numeral 9.2 de esta cláusula, el Plan de Explotación para
cada una de las Áreas de Explotación existentes en el contrato. Cuando la producción
real de Hidrocarburos del Año Calendario inmediatamente anterior difiera en más de un
quince por ciento (15%) con respecto al pronóstico de producción anual señalado en el
Plan de Explotación para algún Área de Explotación, EL CONTRATISTA presentará las
explicaciones del caso.

CLAUSULA 10 - PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN

10.1. Preparación y presentación: Si cuando se presente el Plan de Explotación a que
se refiere la Cláusula 9 faltaren más de seis (6) Meses para la terminación del Año
Calendario en curso, EL CONTRATISTA presentará el primero de los Programas de
Trabajos de Explotación para lo restante de ese Año calendario. Para los Años
calendario subsiguientes, El CONTRATISTA presentará el Programa de Trabajos de
Explotación para cada Año Calendario, en el mes de noviembre del Año calendario
inmediatamente anterior.

10.2. Contenido del Programa de Trabajos de Explotación: El Programa de Trabajos de
Explotación para cada Área de Explotación contendrá, como mínimo:

a) Una descripción detallada del programa de Operaciones de Desarrollo y de Producción
que EL CONTRATISTA espera realizar durante dicho Año, con el respectivo
cronograma, discriminado por proyecto y por Trimestre Calendario, el cual debe
contemplar también los plazos requeridos para obtener las autorizaciones y permisos
de las autoridades competentes.

b) Un pronóstico de producción mensual del Área de Explotación para el Año Calendario
correspondiente,

c) Un estimado de los costos (inversiones y gastos) para los cuatro (4) Años Calendario
siguientes o hasta la terminación del Periodo de Explotación, lo que sea más corto.

d) Los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comunidades en las áreas de influencia del Área de Explotación.

10.3. Ejecución y Ajustes: Las Operaciones de Desarrollo y de Producción del
Programa de Trabajos de Explotación de que trata el literal (a) anterior es de obligatoria
ejecución. EL CONTRATISTA iniciará tales Operaciones de Explotación de acuerdo con
el cronograma presentado. Durante la ejecución del Programa de Trabajos de
Explotación, EL CONTRATISTA podrá efectuar ajustes a dicho programa para el Año
Calendario en curso, siempre que tales ajustes no impliquen la disminución en la
producción de más de un quince por ciento (15%) respecto del pronóstico inicial. Los
ajustes no podrán ser formulados con frecuencia inferior a tres (3) Meses, salvo

- ORIGINAL-
Ss

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 20 de 55

situaciones de emergencia. EL CONTRATISTA informará previamente y mediante escrito
cualquier ajuste al Programa de Trabajos de Explotación.

CLÁUSULA 11 — CONDUCCIÓN DE LAS OPERACIONES

11.1. Autonomía: EL CONTRATISTA tendrá el control de todas las operaciones y
actividades que considere necesarias para una técnica, eficiente y económica
Exploración del Área Contratada y para la Evaluación y Explotación de los Hidrocarburos
que se encuentren dentro de ésta. EL CONTRATISTA planeará, preparará, realizará y
controlará todas las actividades con sus propios medios y con autonomía técnica y
directiva, de conformidad con la legislación colombiana y observando las Buenas
Prácticas de la Industria del Petróleo. EL CONTRATISTA desarrollará las actividades
directamente o a través de subcontratistas.

11.2. Responsabilidad: EL CONTRATISTA llevará a cabo las operaciones materia de
este contrato de manera diligente, responsable, eficiente y adecuada técnica y
económicamente Se asegurará de que todos sus subcontratistas cumplan los términos
establecidos en este contrato y en las leyes colombianas. EL CONTRATISTA será el
único responsable por los daños y pérdidas que cause con ocasión de las actividades y
operaciones derivadas de este contrato, incluso aquellos causados por sus
subcontratistas, quedando entendido que frente a la ANH en ningún momento será
responsable por errores de criterio, o por pérdidas o daños que no fueren resultado de
culpa grave o dolo Cuando EL CONTRATISTA subcontrate, las obras y servicios
subcontratados serán ejecutados a su nombre, en razón de lo cual EL CONTRATISTA
mantendrá su responsabilidad directa por todas las obligaciones establecidas en el
subcontrato y derivadas del mismo, de las cuales no podrá exonerarse en razón de las
subcontrataciones. La ANH no asumirá responsabilidad alguna por este concepto, ni aún
a título de solidaridad.

11.3. Obtención de permisos: EL CONTRATISTA está obligado a obtener, por su
propia cuenta y riesgo, todas las licencias, autorizaciones, permisos y demás derechos
procedentes conforme a la ley, necesarios para adelantar las operaciones objeto del
presente contrato.

11.4, Daños y Pérdidas de los Activos: Todos los costos y gastos necesarios para
remplazar o reparar daños o pérdidas de bienes o equipos ocurridos por fuego,
inundaciones, tormentas, accidentes u otros hechos similares serán a riesgo de EL
CONTRATISTA. EL CONTRATISTA informará a la ANH sobre las pérdidas o daños
sucedidos a la mayor brevedad posible después de ocurrido el hecho.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 01 o

Página 21 de 55

CLÁUSULA 12 - REGALÍAS

42.1. Recaudo: EL CONTRATISTA pondrá a disposición de la ANH en el Punto de
Entrega el porcentaje de la producción de Hidrocarburos establecido en la ley
correspondiente a las regalías. El recaudo de las regalías se hará en dinero o en
especie, según lo determine la autoridad competente.

12.2. Pago de las participaciones: La ANH pagará a las entidades que señale la ley las
participaciones que les correspondan en las regalías, y será la única responsable de
dicho pago.

12.3. Recaudo en especie: Cuando el recaudo de las regalías se efectúe en especie,
EL CONTRATISTA entregará a la ANH la cantidad de Hidrocarburos correspondiente,
para lo cual las Partes acordarán el procedimiento para la programación de entregas y
demás aspectos necesarios. En todo caso la ANH dispondrá, de un (1) Mes para retirar
dicha cantidad. Vencido este término sin que la ANH haya retirado el volumen
correspondiente a las regalías, y si hay disponibilidad de almacenamiento en las
facilidades de EL CONTRATISTA, éste se obliga a almacenar los Hidrocarburos hasta
por tres (3) meses consecutivos, y la ANH le pagará una tarifa de almacenamiento que,
para cada caso, será acordada entre las Partes. Al término de este último plazo EL
CONTRATISTA podrá comercializar tal volumen, de acuerdo con el siguiente numeral.

Parágrafo: Si no hay disponibilidad de almacenamiento, EL CONTRATISTA podrá
continuar produciendo el campo y disponer del volumen de regalías, acreditando a la
ANH, para su entrega posterior, el volumen correspondiente a las regalías que la ANH
tenía derecho a retirar pero no retiró.

12.4. Comercialización del volumen de regalías: Cuando la ANH lo considere
conveniente, y siempre que las disposiciones regulatorias lo permitan, EL
CONTRATISTA comercializará la porción de la producción de Hidrocarburos que
corresponde a las regalías y entregará a la ANH el dinero proveniente de tales ventas.
Para este fin, las Partes convendrán los términos particulares de la comercialización,
pero en todo caso EL CONTRATISTA hará su mejor esfuerzo para comercializar dicha
producción al precio más alto en los mercados disponibles. La ANH reconocerá a EL
CONTRATISTA los costos directos y un margen razonable de comercialización que
deberá ser acordado entre las Partes.

12.5. Recaudo en dinero: Cuando EL CONTRATISTA deba pagar las regalías en
dinero, entregará a la ANH los montos correspondientes en los plazos señalados por la
autoridad competente. En caso de mora, EL CONTRATISTA pagará a la ANH la
cantidad necesaria para cubrir el monto adeudado, los intereses moratorios
correspondientes y los gastos en que haya incurrido para lograr el pago.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA

Página 22 de 55
CLAUSULA 13 - MEDICION

13.1. Medición: EL CONTRATISTA llevará a cabo la medición, muestreo y control de
calidad de los Hidrocarburos producidos y mantendrá calibrados los equipos o
instrumentos de medición, conforme a las normas y métodos aceptados por las Buenas
Prácticas de la Industria del Petróleo y a las disposiciones legales y reglamentarias
vigentes, practicando los análisis a que haya lugar y realizando las correcciones
pertinentes para la liquidación de los volúmenes netos de Hidrocarburos recibidos y
entregados a condiciones estándar. EL CONTRATISTA adoptará todas las acciones
necesarias para preservar la integridad, confiabilidad y seguridad de las instalaciones y
los equipos o instrumentos de fiscalización. Además, conservará durante el término que
establecen el Código de Comercio y las demás normas pertinentes, los registros de
calibración periódica de tales equipos o instrumentos y de las mediciones diarias de la
producción y consumo de Hidrocarburos y fluidos en cada Campo Comercial para
revisión de la ANH y de las autoridades competentes. La ANH tendrá el derecho de
inspeccionar los equipos de medición instalados por EL CONTRATISTA y todas las
unidades de medición en general.

13.2. Instalaciones Comunes: Cuando dos o más campos de producción se sirvan de
las mismas instalaciones de desarrollo, éstas deberán incluir un sistema de medición que
permita determinar la producción proveniente de cada uno de dichos campos.

CLÁUSULA 14 — DISPONIBILIDAD DE LA PRODUCCIÓN

14.1. Determinación de volúmenes: Los Hidrocarburos producidos, exceptuados los
que hayan sido utilizados en beneficio de las operaciones de este contrato y los que
inevitablemente se desperdicien en estas funciones, serán transportados por EL
CONTRATISTA al Punto de Entrega. Los Hidrocarburos serán medidos conforme al
procedimiento señalado en el numeral 13.1 anterior, y basándose en esta medición, se
determinarán los volúmenes de regalías a que se refiere la Cláusula 12 y los
Hidrocarburos restantes, los cuales corresponden a EL CONTRATISTA.

14.2. Disponibilidad: A partir del Punto de Entrega, y sin perjuicio de las disposiciones
legales que regulen la materia, EL CONTRATISTA tendrá libertad de vender en el país o
de exportar los Hidrocarburos que le correspondan, o de disponer de los mismos en
cualquier forma.

CLÁUSULA 15 — GAS NATURAL

15.1. Utilización: EL CONTRATISTA estará obligado a evitar el desperdicio del gas

natural extraído de un campo y, de conformidad con las disposiciones legales y

reglamentarias vigentes sobre la materia, antes del Punto de Entrega correspondiente
- ORIGINAL
Ae

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 23 de 55

podrá utilizarlo como combustible para las operaciones, como fuente de energía para la
máxima recuperación final de las reservas de Hidrocarburos, o confinarlo en los mismos
yacimientos para utilizarlo en estos fines durante la vigencia del contrato.

15.2. Utilización del Gas Natural asociado: En caso de que EL CONTRATISTA
descubra uno o varios Campos Comerciales con Gas Natural asociado, deberá presentar
a la ANH dentro de los tres (3) Años siguientes al inicio de la explotación de cada Campo
Comercial, un proyecto para la utilización del Gas Natural asociado. Si EL
CONTRATISTA no cumpliere esta obligación, la ANH podrá disponer gratuitamente del
Gas Natural asociado proveniente de tales campos, con sujeción a las disposiciones
legales vigentes

CLÁUSULA 16 - DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH

16.1. Derechos por el uso del subsuelo: El uso del subsuelo por parte de EL
CONTRATISTA causará a favor de la ANH los siguientes derechos:

16.1.1. Áreas en Exploración: A partir de la segunda fase del Periodo de Exploración y
por cada fase, EL CONTRATISTA reconocerá y pagará a la ANH un derecho cuyo
monto económico, nominado en dólares de los Estados Unidos de América, será el que
resulte de multiplicar el número de hectáreas y fracción de hectárea del Área Contratada,
excluidas las Áreas de Explotación, por el valor que se presenta en la siguiente tabla.
Este pago se hará dentro del Mes siguiente al inicio de la respectiva fase

Valor por fase en US$ / Hectárea

Por cada

Po r las hectárea

Tamaño de área primeras dici I
100.000 Has. | 2Ciona a
100.000 Has.

s12 | >12 | <12

54 >12
Duración Fase | mese | mese | mese meses
s s s
En polígonos Ay 0.75 10 10 15
Fuera de los
Polígonos 0.5 | 0.75 [0.75 | 1.0

Áreas costa
afuera

16.1.2. Áreas de Evaluación y de Explotación: EL CONTRATISTA reconocerá y
pagará a la ANH un derecho, cuyo monto económico, nominado en dólares de los
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 24 de 55

Estados Unidos de América, será el que resulte de multiplicar la producción de
hidrocarburos que corresponden a EL CONTRATISTA según la Cláusula 14 por diez
coma treinta y seis centavos de dólar de los Estados Unidos de América (USD $ 0.1036),
por cada barril de Hidrocarburos Líquidos. Este monto se incrementará anualmente
según el I(n-2) definido en la cláusula 16.2 a partir del primero de enero de cada año
aproximando el resultado de la actualización a cuatro decimales. Para gas natural este
monto será de uno coma cero treinta y seis centavos de dólar de los Estados Unidos de
América (USD $0.01036) por cada mil pies cúbicos (1000 PC) Este monto se
incrementará anualmente según el l(n-2) definido en la cláusula 16.2 a partir del primero
de enero de cada año aproximando el resultado de la actualización a cinco decimales.
Este pago se hará por semestre calendario vencido, dentro del primer mes del semestre
siguiente.

16.2. Derecho por Precios Altos:

Para Hidrocarburos Líquidos: a partir de cuando la producción acumulada de cada
Área de Explotación incluyendo el volumen de regalías, supere los cinco (5) millones de
Barriles de Hidrocarburos Líquidos, y en el evento de que el precio del crudo marcador
“West Texas Intermediate” (WTI) supere el Precio Base Po, EL CONTRATISTA pagará
a la ANH, un valor nominado en dólares de los Estados Unidos y pagadero por Mes
calendario vencido, dentro de los treinta (30) Días calendario siguientes a cada
vencimiento.

Para Gas Natural: cinco (5) años después del inicio de explotación del campo, que
consta en la resolución de aprobación expedida por la autoridad competente, y en el
evento de que el precio del Gas Natural marcador "U.S. Gulf Coast Henry Hub" supere
el Precio Base Po, EL CONTRATISTA pagará a la ANH, un valor nominado en dólares
de los Estados Unidos y pagadero por Mes calendario vencido, dentro de los treinta (30)
Días calendario siguientes a cada vencimiento.

El valor a pagar por este derecho por cada Área de Explotación será el que resulte de la
aplicación de la siguiente fórmula:

Valor de los
Hidrocarburos
Pago a la ANH= enel Punto | X

de Entrega

Volumen de
Hidi rbl
becomes ) x (229) 309

Factor “A”

En donde:

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 25 de 55

Valor de los Hidrocarburos en el Punto de Entrega:

Para Hidrocarburos Líquidos:

Para efectos de esta fórmula, será el precio de referencia para el Mes calendario
correspondiente, expresado en dólares de los Estados Unidos de América por
Barril (USD $/BI), de una canasta de máximo tres (3) petróleos crudos de calidad
similar a los provenientes de cada Área de Explotación, presentada por EL
CONTRATISTA en el Plan de Explotación y acordada con la ANH y ajustado para
el Punto de Entrega, por un margen pre-acordado.

Si aplicado el procedimiento para la determinación del Valor de los Hidrocarburos
Líquidos conforme al párrafo anterior, se producen diferencias, por exceso o por
defecto, entre el precio de referencia de la canasta y el precio real de venta en el
Punto de Entrega en más de un tres por ciento (3%), la Parte que se considere
afectada podrá pedir una revisión de la canasta o del margen de ajuste. Para los
efectos aquí previstos, el precio real de venta de los Hidrocarburos Líquidos
producidos en el Área de Explotación para el Mes calendario correspondiente, será
el promedio ponderado, de los precios de venta acordados por EL CONTRATISTA
con compradores no vinculados económicamente ni por otra clase de relación
societaria y que, en todo caso, las transacciones queden enmarcadas dentro de las
prácticas comerciales usuales, descontando los costos de transporte y trasiego
entre el Punto de Entrega y el punto de venta de referencia de acuerdo con las
tarifas que fije el Ministerio de Minas y Energía o quien haga sus veces.

Cuando EL CONTRATISTA venda los Hidrocarburos Líquidos con destino a la
refinación para el abastecimiento interno se dará aplicación a lo señalado en el
numeral 16.5 de esta cláusula.

Para Gas Natural:

Para efectos de esta fórmula, será el precio real de venta del Gas Natural para la
producción del Mes calendario correspondiente, expresado en dólares de los
Estados Unidos de América por millón de unidad térmica Británica BTU (USD
S/MMBTU), acordados por EL CONTRATISTA con compradores, descontando los
costos de transporte entre el Punto de Entrega y el punto de venta real, siempre y
cuando el resultado no sea menor al cálculo resultante de utilizar el precio de
referencia Henry Hub menos el costo de transporte de referencia suministrado por
le Ministerio de Minas y Energía. Si el resultado es inferior se tomará el valor
resultante de utilizar el cálculo resultante de utilizar el precio de referencia Henry
Hub menos el costo de transporte de referencia suministrado por le Ministerio de
Minas y Energía.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 26 de 55

En cualquier momento la ANH podrá entrar a revisar este precio.

Volumen de Hidrocarburos de EL CONTRATISTA:

Po:

Es el volumen de Hidrocarburos, expresado en Barriles para Hidrocarburos
Líquidos y en unidad térmica Británica BTU para Gas Natural, que corresponden a
EL CONTRATISTA según la Cláusula 14, en un Mes calendario determinado.

Para Hidrocarburos Líquidos, es el precio promedio por barril del petróleo crudo
marcador “West Texas Intermediate” (WTI) en Dólares de los Estados Unidos de
América por Barril (USD $/BI) y para Gas Natural es el precio promedio para el gas
natural marcador "U.S. Gulf Coast Henry Hub" en Dólares de los Estados Unidos
de América por millón de unidad térmica Británica BTU (US $/MMBTU). Estos
promedios son para el Mes calendario correspondiente, cuyas especificaciones y
cotizaciones se publican en medios de reconocido prestigio internacional.

Para Hidrocarburos Líquidos es el precio base del petróleo crudo marcador,
expresado en dólares de los Estados Unidos de América por Barril (USD $/BI) y
para Gas Natural es el precio promedio por Gas Natural en Dólares de los Estados
Unidos de América por millón de unidad térmica Británica (US $/MMBTU), indicado
en la siguiente tabla:

Gravedad API de los Po (USD $/BI)
Hidrocarburos Líquidos a
producidos (Año 2006)
>15 ys22 $29.02
>22 y $29 $27.98
>29 $26.94
Descubrimientos localizados a
más de 300 metros de $33.16
profundidad de agua
Gas Natural producido
exportado-distancia en línea Po
recta entre punto de entrega y
punto de recibo en país de USD $/MMBTU
destino, en kilómetros

o - ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006

MECAYA

Página 27 de 55
>0 y s500 $6.22
>500 y <1000 $7.25
>1000 o planta de LNG $8.29

Para la explotación de Hidrocarburos Líquidos Pesados y con una gravedad API mayor a
diez grados (107), el Po será de cuarenta y un dólar con cuarenta y cinco centavos de
dólar de los Estados Unidos de América por barril (USD$ 41.45/BI) y para Hidrocarburos
Líquidos Pesados con una gravedad API menor o igual a diez grados (10%) EL
CONTRATISTA no pagará a la ANH Derecho por Precios Altos. Para el Gas Natural
que sea destinado para el consumo interno en el país, en caso de que su precio sea
regulado por la Comisión de Regulación de Energía y Gas -CREG - o la entidad que la
sustituya, EL CONTRATISTA no pagará a la ANH Derecho por Precios Altos; en caso
contrario, las Partes acordarán el gas natural marcador y el valor de Po y suscribirán el
respectivo acuerdo.

Este precio base Po se ajustará anualmente a partir del primero (1?) de enero de cada
Año, según la siguiente fórmula:

Po = PO(n.1) X (1+ lin-2))
Donde.

n: Es el año calendario que comienza y para el cual se hace el cálculo
n-1:  Esel año calendario inmediatamente anterior al año que comienza
n-2:  Esel año calendario inmediatamente anterior al año n-1

Po: Es el Po que rige para el nuevo año como resultado de la fórmula, aproximando
a dos decimales.

POmn-1); El es el valor de Po del Año calendario inmediatamente anterior (n-1).

Ln-2)- Es la variación anual, expresada en fracción, del índice de precios al productor
de los Estados Unidos de América publicado por el Departamento del Trabajo de
ese país — PPI Finished Goods WPUSOP 3000 - entre el final del año
calendario n-2, y el índice correspondiente al final del año inmediatamente
anterior al mismo año n-2 aproximado a cuatro (4) decimales.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 28 de 55

El cálculo mencionado anteriormente se realizará en el mes de diciembre de cada Año.

Parágrafo: En caso de que el precio del petróleo crudo marcador “West Texas
Intermediate” o del gas natural marcador “US Gulf Coast Henry Hub” (P) pierda su
reconocimiento como precio marcador internacional, la ANH escogerá el nuevo petróleo
crudo o gas natural marcador a utilizar y modificará la tabla con base en el nuevo índice,
manteniendo las equivalencias con los valores de Po para el petróleo crudo marcador
“West Texas Intermediate” o para el gas natural marcador “US Gulf Coast Henry Hub”.

Con una antelación no inferior a tres (3) Meses, la ANH podrá solicitar por escrito a EL
CONTRATISTA que el pago de este derecho se realice en especie durante un período
no inferior a seis (6) Meses. El CONTRATISTA accederá a esta solicitud siempre que no
se afecten los compromisos comerciales que haya contraido. El volumen que
corresponderá a la ANH será el que resulte de calcular el factor “A”.

16.3. Pruebas de Producción: Los Hidrocarburos líquidos obtenidos como resultado de
las pruebas de producción realizadas por EL CONTRATISTA también causarán los
derechos de que tratan los numerales anteriores.

16.4. Participación en la Producción durante la Prórroga del Periodo de
Explotación: En todos los casos de prórroga del Periodo de Explotación de un Área de
Explotación, EL CONTRATISTA reconocerá y pagará a la ANH, a título de derecho de
participación en la producción, una suma equivalente al diez por ciento (10%) del valor
de la producción de Hidrocarburos Líquidos livianos en el Punto de Entrega, o cinco por
ciento (5%) en el caso de Gas Natural no asociado o Hidrocarburos Líquidos Pesados,
obtenida por EL CONTRATISTA a partir de la fecha de vencimiento de la duración inicial
del Periodo de Explotación y valorizada en el Punto de Entrega, después de descontar el
porcentaje correspondiente a las regalías. Sobre esta participación no se causarán los
derechos económicos de que tratan los numerales 16.1.2 y 16.2. Durante la prórroga del
Periodo de Explotación los derechos por uso del subsuelo y por precios altos de que
tratan los numeral 16.1.2 y 16.2, respectivamente, solamente se causarán sobre el
volumen de EL CONTRATISTA después de haber restado el derecho de participación
señalado en este numeral.

16.5. Precios para Abastecimiento Interno: Cuando EL CONTRATISTA venda su
crudo para atender las necesidades de refinación para el abastecimiento interno, los
precios se calcularán con base en el precio internacional, en la forma establecida en la
Resolución N” 18-1709 del 23 de diciembre de 2003 proferida por el Ministro de Minas y
Energía, o en cualquier disposición legal o reglamentaria que la modifique o sustituya.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 29 de 55

CLÁUSULA 17 - UNIFICACIÓN

Cuando un yacimiento económicamente explotable se extienda en forma continua a otra
u otras áreas por fuera del Área Contratada, EL CONTRATISTA, de acuerdo con la ANH
y con los demás interesados, deberá poner en práctica, previa aprobación de la
autoridad competente, un plan cooperativo de explotación unificado, con sujeción a lo
establecido en la legislación colombiana.

CLÁUSULA 18 - PROPIEDAD DE LOS ACTIVOS

18.1. Propiedad: En desarrollo de lo estipulado en la Cláusula 4 (numeral 4.3.4), las
instalaciones, bienes, materiales y equipos de propiedad de EL CONTRATISTA que
destine permanentemente para el desarrollo de Operaciones de Explotación, hasta el
Punto de Entrega, pasarán gratuitamente a ser propiedad de la ANH al momento de la
devolución del Área Contratada o a la terminación de este contrato, cuando una u otra
tengan lugar transcurridos los primeros dieciocho (18) Años del Periodo de Explotación,
aunque dichos bienes se encuentren fuera del Área Contratada.

18.2. EL CONTRATISTA transferirá gratuitamente a la ANH, a la devolución del área o a
la terminación del contrato cuando una u otra tengan lugar transcurridos los primeros

- dieciocho (18) Años del Período de Explotación, todos los derechos derivados de contratos
bajo la modalidad de financiamiento de proyectos tales como Leasing, de construcción,
Explotación y reversión de bienes, BOT- ("Build, Operate and Transfer”), BOMT-("Build,
Operate, Maintain and Transfer"), BOOT ("Build, Own, Operate and Transfer"), MOT
("Modernize, Operate and Transfer") y similares, que a la terminación de los mismos
establezcan la obligación de transferir la propiedad de los bienes, equipos e instalaciones a
EL CONTRATISTA, cuando tales contratos hayan sido celebrados para el desarrollo del
Período de Explotación de la respectiva área. En todo caso, en el evento que dichos
contratos se celebren por un plazo mayor al del Período de Explotación, requerirán previa
autorización de la ANH.

18.3. Inventarios: EL CONTRATISTA efectuará inventarios físicos de los equipos y
bienes concernientes a las Operaciones de Explotación, con intervalos razonables, por lo
menos cada tres (3) Años Calendario, clasificándolos según sean de propiedad de EL
CONTRATISTA o de terceros La ANH tendrá el derecho de estar representada cuando
se efectúen tales inventarios. Para este efecto, EL CONTRATISTA avisará a la ANH con
una antelación no inferior a quince (15) Días calendario.

18.4. Disposición de los Activos: EL CONTRATISTA podrá disponer de los bienes o

equipos que se localicen hasta el Punto de Entrega y que no sean indispensables para

mantener las condiciones de explotación existentes. No obstante lo anterior, después de

transcurridos dieciocho (18) Años del Periodo de Explotación de cada Área de
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 30 de 55

Explotación o cuando se haya producido un ochenta por ciento (80%) de sus reservas
probadas, lo primero que ocurra, EL CONTRATISTA requerirá la aprobación previa de la
ANH, para efectuar tales disposiciones.

CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD

19.1. Información Técnica: El CONTRATISTA mantendrá oportuna y
permanentemente informada a la ANH sobre el progreso y resultados de las
operaciones. Por consiguiente, además de los documentos requeridos en otras cláusulas
de este contrato, EL CONTRATISTA entregará a la ANH, a medida que se vaya
obteniendo y antes de la fecha de vencimiento de cada uno de las fases del Periodo de
Exploración y por Año Calendario durante el Período de Explotación, toda la información
de carácter científico, técnico y ambiental, obtenida en cumplimiento de este contrato.
Esta información de Exploración y Explotación será entregada a la ANH de acuerdo con
el Manual de Suministro de Información de Exploración y Explotación.

19.2. Confidencialidad de la Información: Las Partes acuerdan que todos los datos e
información producidos, obtenidos o desarrollados como resultado de las operaciones de
este contrato se consideran estrictamente confidenciales durante los cinco (5) Años
Calendario siguientes contados a partir de la finalización del Año calendario en el cual se
hubieren producido, obtenido o desarrollado; o hasta la terminación del contrato; o al
momento de la devolución parcial de área en cuanto a la información adquirida en las
áreas devueltas, lo primero que ocurra. Para las interpretaciones basadas en los datos
obtenidos como resultado de las operaciones de este contrato este plazo será de veinte
(20) Años Calendario contados a partir de la fecha de la obligación de entrega a la ANH;
O hasta la terminación del contrato o al momento de la devolución parcial de áreas en
cuanto a la información adquirida en las áreas devueltas, lo primero que ocurra. Esta
estipulación no se aplicará a los datos o información que las Partes deban proporcionar
de acuerdo con las disposiciones legales y reglamentarias vigentes, ni a los que
requieran sus filiales, consultores, contratistas, auditores, asesores legales, entidades
financieras y autoridades competentes con jurisdicción sobre las Partes o sus filiales, o
por normas de cualquier bolsa de valores en la cual las acciones de EL CONTRATISTA
o sociedades vinculadas se encuentren registradas; sin embargo deberá comunicar la
entrega de la información a la otra Parte. Las restricciones a la divulgación de
información no impedirán que EL CONTRATISTA suministre datos o información a
compañías interesadas en una eventual cesión de derechos con relación al Área
Contratada, y siempre que dichas compañías suscriban el correspondiente acuerdo de
confidencialidad que dé cumplimiento a lo estipulado en esta cláusula. La ANH se
compromete a no entregar a terceros dato o información alguno obtenidos como

A de las operaciones adelantadas por EL CONTRATISTA, excepto cuando sea
- ORIGINAL-

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 31 de 55

necesario para cumplir alguna disposición legal aplicable a la ANH, o en el desarrollo de
sus funciones. En los demás casos, la ANH requerirá la autorización previa de EL
CONTRATISTA.

19.3. Propiedad de la Información: Transcurrido el tiempo de confidencialidad que
determina la cláusula anterior, se entiende que EL CONTRATISTA transfiere a la ANH
todos los derechos sobre tales datos y sus interpretaciones, sin que por ello EL
CONTRATISTA pierda el derecho a utilizar dicha información. Desde este momento la
ANH podrá disponer de esa información libremente.

19.4. Reuniones Informativas: En cualquier momento durante la vigencia de este
contrato la ANH podrá citar a EL CONTRATISTA, a reuniones informativas.

19.5. Informe Ejecutivo Semestral: Además de la información a que se refieren otras
cláusulas de este contrato, el Manual de Suministro de Información y la exigida por la
legislación colombiana, EL CONTRATISTA entregará a la ANH la información básica y
resumida de temas tales como: prospectividad, reservas, producción actual y pronostico,
Operaciones de Exploración, Evaluación o Explotación, ejecutadas y proyectadas para el
Año Calendario siguiente, personal, seguridad industrial, ambiente y comunidades,
contenido nacional en la contratación, entre otros. El informe del segundo semestre será
el Informe Anual de Operaciones y el programa a ejecutar en el Año Calendario
siguiente, Estos informes se entregarán dentro de los sesenta (60) Días calendario
siguientes al final de cada semestre calendario.

CLÁUSULA 20 — INSPECCIÓN Y SEGUIMIENTO.

20.1. Visitas al Área Contratada: Durante la vigencia de este contrato la ANH, a su
riesgo, en cualquier tiempo y por los procedimientos que considere apropiados, podrá
visitar el Área Contratada para inspeccionar y hacer el seguimiento de las actividades de
EL CONTRATISTA y de los subcontratistas, directamente relacionadas con este
contrato, y asegurarse del cumplimiento de este contrato. Así mismo podrá verificar la
exactitud de la información recibida. Cuando el inspector detecte fallas o irregularidades
cometidas por EL CONTRATISTA, el inspector podrá formular observaciones que
deberán ser respondidas por EL CONTRATISTA, mediante escrito y en el plazo
señalado por la ANH.

EL CONTRATISTA a su costo pondrá a disposición del representante de la ANH las
facilidades de transporte, alojamiento, alimentación y demás servicios en igualdad de
condiciones a las suministradas a su propio personal, de ser necesario.

20.2. Delegación: La ANH podrá delegar la inspección y el seguimiento de las
operaciones en el Área Contratada, con el propósito de asegurar que EL

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. At

Página 32 de 55

CONTRATISTA esté cumpliendo las obligaciones contraídas bajo los términos de este
contrato y la legislación colombiana. La ausencia de actividades de inspección y
seguimiento por parte de la ANH de ninguna manera exime a EL CONTRATISTA del
cumplimiento de las obligaciones contraídas en virtud de este contrato ni implica una
reducción de las mismas.

CLÁUSULA 21 - SEGUROS

21.1. Seguros: EL CONTRATISTA tomará todos los seguros requeridos por la ley
colombiana y cualquier otro seguro usual de acuerdo con las Buenas Prácticas de la
Industria del Petróleo. Así mismo, exigirá a cada contratista que desempeñe cualquier
trabajo en desarrollo de este contrato, la obtención y mantenimiento en vigencia de los
seguros que considere necesarios. Los costos que demande la contratación y vigencia
de estos seguros son por cuenta y responsabilidad de EL CONTRATISTA.

21.2. Póliza de Cumplimiento de Obligaciones Laborales: EL CONTRATISTA
constituirá una póliza de seguros que garantice el pago de los salarios, prestaciones e
indemnizaciones y demás acreencias laborales por eventuales condenas judiciales
derivadas de reclamaciones de los trabajadores que haya contratado EL CONTRATISTA
en su condición de único y verdadero empleador de los mismos. La vigencia de la póliza
no será inferior a tres (3) Años contados a partir de la fecha de terminación de este
Contrato y el valor asegurado será equivalente al diez por ciento (10%) de la nómina de
EL CONTRATISTA asignada al cumplimiento de este Contrato durante el año anterior a
la terminación

CLAUSULA 22 - GARANTÍAS

22.1. Objeto de las garantías. EL CONTRATISTA deberá otorgar a favor de la ANH, en
la forma, términos y condiciones previstos en el contrato, las garantías que aseguren el
cumplimiento y la correcta ejecución de todas las obligaciones de cada fase del Periodo
de Exploración y del Programa Exploratorio Posterior, si lo hay, y las demás actividades
inherentes a tales obligaciones. En ningún caso esta garantía tendrá carácter de cláusula
penal.

22.2. Forma de las garantías. EL CONTRATISTA establecerá, a su propio costo, una o
varias cartas de crédito “stand by”, de carácter incondicional e irrevocable y pagaderas a
la vista, con un banco o institución financiera legalmente establecidos en Colombia u otro
instrumento u otra institución aceptado previamente por la ANH.

22.3. Entrega de las garantías: El CONTRATISTA entregará a la ANH las garantías de
que trata esta cláusula, conforme a los términos esenciales del formato contenido en el

Anexo C de este contrato, con una antelación no menor de ocho (8) Dias calendario a la
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 01 A
Página 33 de 55

fecha de inicio de cada fase del Periodo de Exploración o del Programa Exploratorio
Posterior, según sea el caso, Para la primera fase EL CONTRATISTA hará entrega de la
garantía dentro de los quince (15) días calendario siguientes a la fecha de firma del
contrato Si por razones ajenas a la voluntad de EL CONTRATISTA, debidamente
sustentadas, éste no pudiere entregar las garantías a la ANH en el plazo estipulado
anteriormente, a solicitud de EL CONTRATISTA, la ANH podrá aplazar la fecha de
entrega. La no entrega de las garantías por parte de EL CONTRATISTA, dentro de los
términos estipulados, constituirá causal de incumplimiento del contrato.

22.4. Monto de las garantías: EL CONTRATISTA otorgará las garantías
correspondientes a cada fase del Periodo de Exploración o del Programa Exploratorio
Posterior, según sea el caso, por el diez por ciento (10%) del valor del presupuesto de la
fase del Programa Exploratorio Mínimo o del Programa Exploratorio Posterior, según sea
el caso, nominado en dólares de los Estados Unidos de América y pagadero en pesos
colombianos. En ningún caso el valor de la garantía para cada fase podrá ser inferior a
cien mil dólares de los Estados Unidos de América (USD $100.000) ni superior a tres
millones de dólares de los Estados Unidos de América (USD $3.000.000)

22.5. Vigencia de las garantías: Todas y cada una de las garantías tendrán vigencia
durante el plazo de la fase cuyas obligaciones se estén garantizando y tres (3) Meses
más. En caso de prórrogas, las garantías deberán igualmente ser prorrogadas o
sustituidas por otras del mismo valor y con una vigencia mínima igual al tiempo de la
prórroga y tres (3) Meses más.

22.6. Rechazo de las garantías: La ANH rechazará las garantías otorgadas por EL
CONTRATISTA cuando éstas no cumplan con los requisitos que se establecen en esta
cláusula. La ANH dispondrá de un (1) Mes, a partir de la fecha de recibo de que trata el
numeral 22.3, para avisar su rechazo a EL CONTRATISTA y devolverle las garantías
presentadas. A partir de dicho aviso, EL CONTRATISTA tendrá un plazo de ocho (8)
días calendario para corregir la garantía. Si no se corrige, las garantías que sean
rechazadas se entenderán como no entregadas para efectos de lo previsto en el
numeral 22.3.

22.7. Efectividad de las garantías. La ANH hará efectivas las garantías siempre que EL
CONTRATISTA incumpla en todo o en parte alguna de las obligaciones garantizadas,
sin perjuicio del cumplimiento de las demás obligaciones contraídas. El pago de la(s)
carta(s) de crédito stand-by no exonera a EL CONTRATISTA de su obligación de
indemnizar los daños y perjuicios que su incumplimiento hubiere ocasionado. La ANH se
reserva el derecho de acudir a los mecanismos de solución de controversias cuando el
valor de la garantía no sea suficiente para cubrir el monto de las indemnizaciones.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 34 de 55

CLÁUSULA 23 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE
TECNOLOGIA

23.1. Subcontratistas: Para llevar a cabo las operaciones materia de este contrato EL
CONTRATISTA podrá, con observancia de la legislación colombiana, celebrar contratos,
a su propio costo y riesgo, para la obtención de bienes y servicios, en el país o en el
exterior. En los subcontratos, EL CONTRATISTA incluirá estipulaciones que obliguen a
los subcontratistas a someterse a la legislación colombiana y a las estipulaciones de este
contrato.

23.2. Listas de Contratos y Subcontratistas: El CONTRATISTA llevará una relación
actualizada de los contratos de obras, servicios y suministros y la pondrá a disposición
de la ANH, cuando ella así lo solicite. La relación debe especificar, por lo menos, el
nombre del proveedor, contratista o subcontratista, el objeto, el valor y la duración del
contrato.

23.3. Componente Nacional: EL CONTRATISTA procurará dar preferencia a los
oferentes nacionales de bienes y servicios de origen nacional, en igualdad de
condiciones competitivas de calidad, oportunidad y precio.

23.4. Personal: Para todos los efectos legales, EL CONTRATISTA actúa como único
empleador de los trabajadores que contrate para el desarrollo de las actividades propias
de este Contrato y, en consecuencia, será responsable de las obligaciones laborales que
surjan de las respectivas relaciones o contratos de trabajo, tales como pago de salarios y
prestaciones sociales, aportes parafiscales, afiliación y pago de cotizaciones o aportes
por concepto de pensiones, salud y riesgos profesionales al Sistema de Seguridad Social
Integral conforme a la ley. EL CONTRATISTA entrenará adecuada y diligentemente al
personal colombiano que se requiera para reemplazar al personal extranjero que EL
CONTRATISTA considere necesario para la realización de las operaciones de este
contrato En todo caso, EL CONTRATISTA deberá dar cumplimiento a las disposiciones
legales que señalan la proporción de empleados y obreros nacionales y extranjeros.
23.5. Transferencia de Tecnología: EL CONTRATISTA se obliga a costear o realizar a
su cargo programas de capacitación para profesionales o mediante el patrocinio de
proyectos de investigación, que designe la ANH, en áreas relacionadas con el desarrollo
de este Contrato y durante su vigencia. La capacitación estará relacionada con la
industria del petróleo, como son áreas técnicas, ambientales, comerciales, legales, entre
otras. La capacitación se podrá llevar a cabo mediante la integración de los profesionales
que sean designados por la ANH, al grupo de trabajo que EL CONTRATISTA organice
para el Área Contratada o para otras actividades afines. Todos los costos de la
capacitación, con excepción de los laborales que se causen a favor de los profesionales
que la reciban, que tengan lugar con ocasión del cumplimiento de las obligaciones de EL ]
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 35 de 55

CONTRATISTA en virtud de esta Cláusula, serán asumidos en un ciento por ciento
(100%) por EL CONTRATISTA. En ningún caso, EL CONTRATISTA asumirá costo
alguno derivado de la relación laboral de los beneficiarios de la capacitación. Para dar
cumplimiento a las obligaciones de Transferencia de Tecnología de acuerdo con lo
previsto en esta cláusula, en cada una de las fases del Período de Exploración y sus
prórrogas EL CONTRATISTA se compromete a adelantar programas de transferencia de
tecnología hasta por un valor del veinticinco por ciento (25%) del monto que resulte de
multiplicar el número de hectáreas y fracción de hectárea del área contratada, por el
valor que se presenta en la tabla definida en la Cláusula 16 (numeral 16.1.1) y este
cálculo se hará al inicio de cada fase, incluida la primera. Respecto de las Áreas de
Explotación, la transferencia de tecnología será hasta por un valor del diez por ciento
(10%) del monto del derecho por el uso del subsuelo de que trata la cláusula 16 (numeral
16.1.2), por cada Año Calendario. En ningún caso, a EL CONTRATISTA se le exigirá
que el valor total de la Transferencia de Tecnología exceda de cien mil dólares de los
Estados Unidos de América (US$100.000) por fase o por Año Calendario, según
corresponda.

CLÁUSULA 24 — OPERADOR
24.1. Sin perjuicio de que pueda ejercer la operación directamente, EL CONTRATISTA
podrá contratar a un tercero para que actúe como operador siempre y cuando demuestre
experiencia, idoneidad y solidez financiera. En estos casos, la designación de un tercero
como operador requiere la aprobación definitiva de la ANH.

24.2. Cuando EL CONTRATISTA esté conformado por dos o más empresas, se indicará
cual de ellas actuará como operador.

24.3. Cuando se requiera más de dos operadores diferentes al mismo tiempo en este
Contrato, se requerirá la aprobación previa por parte de la ANH.

24.4. Cuando el operador decida renunciar deberá comunicarlo con una anticipación no
menor de noventa (90) Días calendario.

24.5. Cuando el operador sea un tercero y la ANH tenga conocimiento de que ha
asumido conductas negligentes o contrarias a las Buenas Prácticas de la Industria
Petrolera en relación con el cumplimiento de las obligaciones objeto de este Contrato,
dará aviso de ello a EL CONTRATISTA, quien dispondrá de un término de noventa (90)
Días calendario contados a partir del requerimiento para adoptar los correctivos del caso.
Si vencido el mencionado término persiste el comportamiento mencionado, la ANH
exigirá a EL CONTRATISTA el cambio de operador.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. Mia

Página 36 de 55

CLAUSULA 25 - DERECHOS DE CESIÓN

25.1. Derecho: EL CONTRATISTA tiene derecho a ceder o transferir total o
parcialmente sus intereses, derechos y obligaciones emanados de este contrato, con la
previa autorización escrita de la ANH, a otra compañía, consorcio o unión temporal, que
tenga la capacidad financiera, la competencia técnica, las habilidades profesionales y la
capacidad jurídica necesarias para actuar en Colombia.

25.2. Procedimiento: Para tal efecto EL CONTRATISTA elevará la solicitud escrita a la
ANH, con indicación de los elementos esenciales de la negociación, tales como el
nombre del posible cesionario, la información sobre sus capacidades legal, financiera,
técnica y operacional, el valor de los derechos y obligaciones a ceder, el alcance de la
operación, etc. Dentro de los sesenta (60) Días hábiles siguientes al recibo de la solicitud
presentada en forma completa, la ANH ejercerá su facultad discrecional de analizar la
información suministrada por EL CONTRATISTA, luego de lo cual adoptará su
determinación sin que esté obligada a motivarla. En el caso de que cualquiera de las
empresas que conforman la Parte CONTRATISTA adelante procesos de fusión,
escisión, absorción o transformación societaria de otra indole, bastará con informar
oportunamente a la ANH, sin perjuicio de la información que pudieran requerir otras
autoridades colombianas. La ANH se reserva el derecho de evaluar las nuevas
condiciones de EL CONTRATISTA o de cualquiera de las empresas que lo conforman,
en cuanto a capacidad financiera, competencia técnica, habilidades profesionales y
capacidad jurídica necesarias para actuar, y podrá requerir el otorgamiento de garantías.

Parágrafo: Cuando las cesiones se den a favor de compañías que controlan o dirigen a
EL CONTRATISTA, o a una cualquiera de las compañías que la integran o las filiales o
subsidiarias de éstas, o entre compañías que conforman un mismo grupo económico, si
la ANH no da respuesta en el plazo establecido, se entenderá que la respectiva cesión
ha sido autorizada.

CLAUSULA 26 — INDEMNIDAD

EL CONTRATISTA indemnizará, defenderá y mantendrá indemne a la ANH y a sus
empleados y propiedades por cualquier reclamo o acción derivado de acciones u
omisiones en el desarrollo y ejecución de este contrato por EL CONTRATISTA, sus
directores, agentes, personal, empleados y representantes. EL CONTRATISTA será el
único responsable por los daños o pérdidas causadas a terceros por acciones u
omisiones de EL CONTRATISTA, sus directores, agentes, personal, empleados y

representantes en desarrollo y ejecución del contrato.
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 37 de 55

CLÁUSULA 27 - FUERZA MAYOR Y HECHOS DE TERCEROS.

27.1. Definiciones: Para efectos de este contrato, Fuerza Mayor es el imprevisto a que
no es posible resistir, como una ley, un acto de autoridad, un naufragio ó un terremoto,
etc.; y, Hecho de Terceros es el irresistible, jurídicamente ajeno a la Parte que lo alega,
como una guerra, un acto malintencionado de terceros, etc. Para efectos de este
contrato, tanto la Fuerza Mayor como los Hechos de Terceros, se considerarán
eximentes de responsabilidad y suspenderán el cumplimiento de las obligaciones no
financieras afectadas por estas circunstancias, siempre y cuando, constituyan una causa
extraña y la Parte que recibe el aviso acepte la irresistibilidad y el carácter de
impedimento del hecho alegado.

PARÁGRAFO: Para los efectos del presente contrato, el invierno o los trámites de
licenciamiento ambiental no constituirán causal de exoneración a título de fuerza mayor o
caso fortuito respecto a la obligación de perforación del pozo, por cuanto tales
situaciones son previsibles por EL CONTRATISTA.

27.2. Suspensión: El cumplimiento de las obligaciones de este contrato, se suspenderá
durante todo el tiempo en que cualquiera de las Partes esté en imposibilidad de
cumplirlas total o parcialmente, por circunstancias constitutivas de Fuerza Mayor o
Hechos Irresistibles de Terceros. Cuando alguna de las Partes se vea afecta por alguna
de tales circunstancias, dará aviso a la otra dentro de los quince (15) Días calendario
siguientes, invocando esta cláusula y entregando las justificaciones apropiadas,
especificando las causas que originen su impedimento, la forma como se afecta el
cumplimiento de la obligación correspondiente, el periodo estimado de suspensión de las
actividades y cualquier otra información que permita demostrar la ocurrencia del hecho y
su irresistibilidad.

27.3. Aceptación: Dentro de los quince (15) Días calendario siguientes al recibo del
aviso, la Parte no afectada responderá por escrito aceptando o no la circunstancia
eximente de responsabilidad, y con esta aceptación se suspenderán los plazos para el
cumplimiento de las obligaciones afectadas. En este caso, la suspensión tendrá lugar a
partir del momento en que ocurrió el hecho invocado como causal de exoneración. Si la
Parte no afectada no responde dentro de este plazo, se entenderá aceptada la
ocurrencia de la causal invocada y quedará suspendido el cumplimiento de la obligación
afectada. La suspensión sólo interrumpe el cumplimiento de las obligaciones afectadas.

27.4. Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 38 de 55

Mes siguiente a la desaparición del hecho invocado como causal. En este caso informará
a la otra Parte dentro de los quince (15) Días calendario siguientes. La Parte obligada al
cumplimiento de la obligación hará sus mejores esfuerzos para cumplirla dentro de los
términos y condiciones acordados por las Partes.

27.5. Efectos en los plazos: Cuando la suspensión impida el cumplimiento de alguna
de las Operaciones de Exploración contenidas en cualquiera de las fases del Programa
Exploratorio Mínimo o del Programa Exploratorio Posterior, y tal impedimento se
prolongue por más de dos (2) Meses consecutivos, la ANH restituirá el plazo contractual
por un lapso igual al del impedimento, sin perjuicio de que EL CONTRATISTA deba
prorrogar la garantía existente o constituir una nueva, en los términos de la Cláusula 22.

CLÁUSULA 28 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES

28.1. Instancia Ejecutiva: Toda diferencia o desacuerdo que surja en desarrollo del
contrato y en relación con el mismo será solucionada por los funcionarios de las Partes
autorizados para el efecto. Si en el término de treinta (30) Días calendario contados a
partir del aviso escrito, el desacuerdo aún no se ha resuelto, el asunto será sometido al
más alto ejecutivo de cada una de las Partes residente en Colombia, a fin de buscar una
solución conjunta. Si dentro de los treinta (30) Días calendario siguientes a la fecha en
que una de las Partes haya solicitado a la otra el sometimiento del desacuerdo a los
ejecutivos antes mencionados, las Partes llegaren a un acuerdo o decisión sobre el
asunto en cuestión, dentro de los quince (15) Días calendario después de logrado dicho
acuerdo o decisión se suscribirá el acuerdo o la decisión adoptada.

28.2. Instancia de Peritaje y de Arbitraje: Si dentro de los citados treinta (30) días los
más altos ejecutivos de las Partes no llegaren a un acuerdo o decisión, o si dentro de los
mencionados quince (15) días no suscribieren el acuerdo o decisión adoptada,
cualquiera de las Partes podrá acudir a los mecanismos previstos en los numerales
28 2.1, 28.2.2 y 28.2.4, según el caso, de la siguiente manera:

28.2.1. Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al
dictamen de expertos, designados así: uno por cada Parte y, el tercero, por los dos
principales expertos y, a falta de acuerdo entre éstos y a petición de cualquiera de las
Partes, dicho tercero será nombrado por la asociación de profesionales del tema objeto
de la controversia o afín a éste, que sea cuerpo técnico consultivo del Gobierno Nacional
y con sede en Bogotá.

Una vez los expertos hayan sido nombrados:

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 39 de 55

a) Los expertos emitirán su concepto en un plazo de treinta (30) Dias a partir de su
nombramiento. Los expertos indicarán el sitio y plazo para recibir información de las
Partes. A solicitud de los expertos, las Partes pueden conceder una ampliación del
plazo inicial.

b) Las Partes entregarán toda información pertinente que los expertos puedan
considerar necesaria.

c) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

d) Los costos y gastos de los expertos técnicos serán pagados por partes iguales por
las Partes.

e) El concepto se emitirá por mayoría y será obligatorio para las Partes con los efectos
de una transacción.

28.2.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al
dictamen de expertos, quienes deberán ser contadores públicos titulados designados
así: uno por cada Parte, y el tercero por los dos principales expertos y, a falta de acuerdo
entre éstos y a petición de cualquiera de las Partes, dicho tercero será nombrado por la
Junta Central de Contadores de Bogotá. Una vez nombrados los expertos, se procederá
de manera similar a lo estipulado en los literales a-e del numeral anterior.

28.2.3. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las
Partes sobre la calidad técnica, contable o legal de la controversia, ésta se considerará
de tipo legal

28.2.4. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado con el
presente contrato, que no sea un desacuerdo técnico o contable, se resolverá por medio
de arbitraje. El Tribunal de Arbitraje estará compuesto por tres (3) árbitros nombrados de
común acuerdo por las Partes. Si estas no llegaren a un acuerdo en el nombramiento de
los árbitros, éstos serán designados por el Centro de Arbitraje y Conciliación Mercantil de
la Cámara de Comercio de Bogotá D.C., previa solicitud presentada por cualquiera de
las Partes. En todo caso los árbitros deberán tener experiencia acreditada de más de
cinco (5) años en asuntos propios de la industria petrolera. El Tribunal deberá aplicar la
legislación sustancial colombiana vigente y su decisión será en derecho. El arbitraje será
conducido en idioma castellano.

28.2.5. Exclusión: De conformidad con lo estipulado en la Cláusula 4 de este contrato
(numeral 4.3.2 parágrafo), la falta de acuerdo entre las Partes para la extensión del

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 40 de 55

Periodo de Explotación de cada Área de Explotación no dará lugar a desacuerdo y no se
sujetará a los procedimientos establecidos en esta cláusula.

CLÁUSULA 29 — TERMINACIÓN.
29.1. Causales de terminación Este contrato terminará y cesarán los derechos de EL
CONTRATISTA, en cualquiera de los casos enunciados a continuación:

a) Por vencimiento del plazo del Período de Exploración, sin que EL CONTRATISTA
hubiere realizado un Descubrimiento.

b) Por vencimiento del plazo del Período de Explotación. En estos casos, terminarán los
efectos del contrato respecto del Área de Explotación en la que se hubiere terminado
el Periodo de Explotación.

c) Por renuncia de EL CONTRATISTA durante el Período de Exploración, en los casos
previstos en la Cláusula 4 (numeral 4.2.1).

d) Por renuncia de EL CONTRATISTA en cualquier tiempo del Período de Explotación.
e) En cualquier tiempo por mutuo acuerdo entre las Partes.
f) Por la declaración de incumplimiento de EL CONTRATISTA.

9) Por la aplicación de alguna de las causales de Terminación Unilateral previstas en
este contrato.

h) Por la ocurrencia de alguna de las causales de terminación o caducidad que ordene
la ley

En los casos previstos en los literales f), g) y h), la ANH hará efectiva la garantía de que
trata la Cláusula 22, sin perjuicio de cualquier recurso o acción que decida interponer.

29.2. Causales de Terminación por Incumplimiento: Son causales de terminación por
incumplimiento:

a) Ceder este contrato, total o parcialmente, sin dar cumplimiento a lo previsto en la
Cláusula 25.

b) Suspender injustificadamente las Operaciones de Exploración durante más de seis
(6) meses continuos dentro de una misma fase.

c) Suspender injustificadamente las Operaciones de Evaluación y/o de Explotación, por
un término mayor a la mitad del plazo del Programa de Evaluación en un Área de
Evaluación o durante seis (6) meses consecutivos en un Área de Explotación. En

Ae - ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 41 de 55

estos casos, terminarán los efectos del contrato respecto del Área de Evaluación o
de Explotación en la que se hubiere presentado la suspensión de las Operaciones.

d) Aprovechar indebidamente recursos y minerales que no hagan parte del objeto de
este contrato.

e) Omitir en los plazos establecidos, de manera injustificada, la entrega de información
técnica, resultado de las Operaciones de Exploración, Evaluación, Desarrollo o
Producción, cuya importancia impida el desarrollo de sus funciones a la ANH.

f) Incumplimiento de la entrega de las garantías según lo establecido en la cláusula 22
(numeral 22.3).

9) incumplir de manera injustificada cualquier otra obligación contraída por EL
CONTRATISTA en virtud y relacionada con el objeto de este contrato.

29.3. Procedimiento para la Declaración de Incumplimiento: Frente a la ocurrencia
de cualquiera de las causales de incumplimiento, la ANH podrá terminar este contrato
después de sesenta (60) Días calendario de haber requerido por escrito a EL
CONTRATISTA, indicando la causal invocada para hacer tal declaración, siempre y
cuando EL CONTRATISTA no haya presentado las explicaciones satisfactorias a la
ANH dentro de los veinte (20) Días hábiles siguientes a la fecha de recibo del
requerimiento, o no haya corregido la falla en el cumplimiento del contrato en el lapso de
sesenta (60) Días Si dentro del plazo de veinte (20) Días hábiles antes enunciado EL
CONTRATISTA presenta las explicaciones satisfactorias a la ANH y el término restante
para completar el plazo de sesenta (60) Días calendario es insuficiente para cumplir las
obligaciones pendientes, la ANH podrá conceder un plazo adicional para permitir dicho
cumplimiento, sin perjuicio de exigir las garantías necesarias para respaldarlo. Si al cabo
de este tiempo aún no se han tomado los correctivos necesarios, la ANH declarará el
incumplimiento y la terminación de este contrato. Es entendido que el plazo contemplado
en este numeral para el cumplimiento de las obligaciones pendientes, en ningún caso
constituye una prórroga del plazo pactado para la ejecución del Programa Exploratorio
Mínimo de una fase en curso ni modifica los plazos de las fases siguientes del Periodo
de Exploración.

29.4, Causales de Terminación Unilateral: Unilateralmente, la ANH podrá declarar
terminado este contrato, en cualquier momento, en los siguientes casos:

a) Por iniciación de un proceso liquidatorio de EL CONTRATISTA, si es persona
jurídica.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 42 de 55

b) Por embargo judicial de EL CONTRATISTA que afecte gravemente el cumplimiento
del contrato.

Cuando EL CONTRATISTA estuviere conformado por varias personas jurídicas y/o
naturales, las causales de los numerales anteriores se aplicarán cuando ellas afecten
gravemente el cumplimiento del contrato.

PARAGRAFO. CONDICION RESOLUTORIA. Para cada fase en la que exista la
obligación de perforar pozo o pozos exploratorios, EL CONTRATISTA deberá iniciar
ante el Ministerio de Medio Ambiente, Vivienda y Desarrollo Territorial las actividades
pertinentes para el licenciamiento ambiental a mas tardar dentro de los noventa (90)
días calendario siguientes al inicio de la respectiva fase. El incumplimiento de la presente
obligación por parte de EL CONTRATISTA dará lugar a la terminación del presente
contrato.

29.5. Cláusulas obligatorias: La ANH declarará la terminación, la caducidad o la
liquidación obligatoria de este contrato ante la ocurrencia de las causales ordenadas por
ministerio de la ley, tales como las previstas en la Ley 418 de 1997, sucesivamente
prorrogada y modificada por las leyes 548 de 1999 y 782 de 2002, ó en la Ley 40 de
1993, ó en las leyes que las sustituyan o reformen

29.6. Obligaciones posteriores: Terminado este contrato por cualquier causa y en
cualquier tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus
obligaciones legales entre sí y frente a terceros y las contraídas en este contrato. Esto
incluye asumir la responsabilidad por pérdidas y daños resultantes cuando el contrato
haya sido terminado unilateralmente y, por causas imputables a EL CONTRATISTA,
habrá lugar a indemnizaciones y compensaciones de tipo legal.

CLAUSULA 30 - MEDIO AMBIENTE

30.1. EL CONTRATISTA dará especial atención a la protección del medio ambiente y al
cumplimiento de la normatividad aplicable en estas materias. Igualmente, adoptará y
ejecutará planes de contingencia específicos para atender las emergencias y reparar los
daños, de la manera más eficiente y oportuna.

30.2. EL CONTRATISTA informará semestralmente a la ANH sobre los aspectos

ambientales de las Operaciones que esté adelantando, de la aplicación de los planes

preventivos y de los planes de contingencia, y sobre el estado de las gestiones

adelantadas ante las autoridades ambientales competentes en materia de permisos,

autorizaciones, concesiones o licencias, según sea el caso. En todo caso, para las
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 43 de 55

fases en que se vayan a perforar pozos exploratorios EL CONTRATISTA deberá iniciar
ante el Ministerio del Medio Ambiente, Vivienda y Desarrollo Territorial las actividades
pertinentes para el licenciamiento ambiental a más tardar dentro de los noventa (90)
días calendario siguientes al inicio de la respectiva fase, so pena de declararse el
incumplimiento del contrato.

30.3. Cuando alguna actividad u Operación de Exploración requiera de permisos,
autorizaciones, concesiones o licencias ambientales, EL CONTRATISTA se abstendrá
de realizarlas mientras no obtenga tales permisos, autorizaciones, concesiones o
licencias.

30.4. Sin la aprobación de los estudios de impacto ambiental y la expedición de las
licencias ambientales correspondientes u otros requisitos, EL CONTRATISTA no podrá
iniciar la Explotación.

30.5. El incumplimiento de cualquiera de estas obligaciones es causal de terminación por
incumplimiento en los términos de la Cláusula 29 (numeral 29.2, literal (g)).

CLÁUSULA 31 - ABANDONO.

31.1. Abandono: Sin perjuicio de lo señalado en el numeral 4.3.4 de este contrato, en
todos los casos en que haya lugar a la devolución de áreas, tanto en tierra como costa-
fuera, EL CONTRATISTA programará y realizará todas las actividades de Abandono, de
conformidad con la legislación colombiana y observando las Buenas Prácticas de la
Industria del Petróleo.

31.2. Devolución de Áreas de Exploración y de las Áreas de Evaluación: Dentro de
los sesenta (60) días siguientes a la fecha en que deba tener lugar la devolución de
áreas de Exploración o de las Áreas de Evaluación, EL CONTRATISTA llevará a cabo
un programa de Abandono, a satisfacción de la ANH y demás autoridades competentes.

31.3. En Áreas de Explotación: El Plan de Explotación de cada Área de Explotación
incluirá el programa de Abandono correspondiente. Así mismo, en las actualizaciones al
Plan de Explotación de que trata el numeral 9.4, EL CONTRATISTA hará los ajustes
necesarios al programa de Abandono.

31.4. Fondo de Abandono:

31.4,1, Creación: Al concluir el primer Año Calendario del Mes en el cual EL
CONTRATISTA inició la producción comercial y regular, de Hidrocarburos de algún Area
de Explotación, y a partir de entonces EL CONTRATISTA llevará en su contabilidad un

registro especial denominado Fondo de Abandono y, para garantizar la disponibilidad de
los recursos financieros necesarios para adelantar el programa de Abandono

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 44 de 55

mencionado en el numeral anterior, EL CONTRATISTA establecerá un encargo
fiduciario, una garantía bancaria, u otro instrumento aceptado por la ANH. En uno u otro
caso los términos y condiciones del instrumento que se acuerde serán determinados por
las Partes dentro del año inmediatamente anterior a la fecha en la cual debe constituirse
el Fondo de Abandono. En caso de no llegarse a un acuerdo, de todos modos EL
CONTRATISTA constituirá una garantía bancaria en los términos de esta cláusula.

31.4.2 Valor del Fondo de Abandono: El valor del Fondo de Abandono al final de cada
Año Calendario será el que resulte de aplicar la fórmula siguiente:

Ama = (Pan + Riu)? x Cas

donde:

Ama €s el valor del Fondo de Abandono que EL CONTRATISTA debe registrar para
cada Área de Explotación, al finalizar cada Año Calendario.

Pan es el volumen acumulado de Hidrocarburos producidos de cada Área de
Explotación, desde el inicio de su producción hasta el 31 de diciembre del Año
para el cual se realiza el presente cálculo

Ri son las reservas probadas de Hidrocarburos de cada Área de Explotación,
expresadas en Barriles de Hidrocarburos Líquidos, de acuerdo con el Plan del
Explotación y sus actualizaciones. Este valor incluye la producción acumulada
(Pan ) más las reservas probadas remanentes

Cas es el costo estimado actualizado de las operaciones de Abandono de cada Área
de Explotación. Cuando se trate de reajustes anuales, el Cag se reducirá en el
valor de los costos de Abandono ya ejecutados.

Todos los cálculos de producción y reservas de Hidrocarburos mencionados
anteriormente (Pan y Ri) se realizarán en Barriles de Hidrocarburos Líquidos. Para lo
cual las Partes convienen que para efectos de realizar la conversión correspondiente
cinco mil setecientos (5.700) pies cúbicos de gas, a Condiciones Estándar, equivalen a
un (1) Barril de Hidrocarburos Líquidos.

Las variables de la fórmula, serán revisadas y actualizadas anualmente por EL
CONTRATISTA, con base en los desembolsos reales de las actividades de Abandono
realizadas y los volúmenes de producción y de reservas de Hidrocarburos.

Parágrafo: Para efectos de esta cláusula, son Reservas Probadas, la cantidad de

Hidrocarburos que, con fundamento en los análisis geológicos y de ingeniería, EL

CONTRATISTA estima con razonable certeza que pueden ser recuperables
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 45 de 55

comercialmente, a partir de una fecha determinada, con base en los yacimientos
conocidos y conforme a condiciones económicas, a métodos operativos y al marco
regulatorio prevaleciente al momento del cálculo.

31.5. El cumplimiento de las obligaciones de que trata esta cláusula no exime a EL
CONTRATISTA de su obligación de llevar a cabo a su costo y riesgo todas las
operaciones de Abandono en cada Área de Explotación.

CLÁUSULA 32 — DOMICILIO CONTRACTUAL Y LEY APLICABLE

Para todos los fines de este contrato, las Partes fijan como domicilio la ciudad de Bogotá,
D.C., República de Colombia. Este contrato se rige en todas sus partes por las leyes
colombianas y EL CONTRATISTA renuncia a intentar reclamación diplomática en todo lo
tocante a sus derechos y obligaciones provenientes de este contrato, excepto en el caso
de denegación de justicia. Se entiende que no habrá denegación de justicia cuando EL
CONTRATISTA ha tenido acceso a todos los recursos y medios de acción que proceden
conforme a las leyes colombianas.

CLÁUSULA 33 - VOCERÍA

Sin perjuicio de los derechos que legalmente tenga EL CONTRATISTA derivados de
disposiciones legales o de las cláusulas de este contrato, la ANH llevará la vocería de
EL CONTRATISTA ante las autoridades Colombianas en lo referente a las actividades
desarrolladas por virtud de este contrato, siempre que deba hacerlo, y suministrará a los
funcionarios y entidades gubernamentales todos los datos e informes que puedan
requerirse legalmente. EL CONTRATISTA estará obligado a preparar y suministrar a la
ANH los informes correspondientes. Los gastos en que incurra la ANH para atender
cualquier asunto a que se refiere esta cláusula, serán con cargo a EL CONTRATISTA, y
cuando tales gastos excedan de cinco mil dólares de los Estados Unidos de América
(USD $5.000) o su equivalente en moneda colombiana, es necesaria la aprobación
previa de EL CONTRATISTA. Las Partes declaran, para cualquier relación con terceros,
que ni lo establecido en esta cláusula ni en ninguna otra del contrato, implica el
otorgamiento de un poder general ni que las Partes hayan constituido sociedad civil o
comercial u otra relación bajo la cual, cualquiera de las Partes pueda ser considerada
como solidariamente responsable por los actos u omisiones de la otra Parte o tener la
autoridad o el mandato que pueda comprometer a la otra Parte en lo que respecta a
alguna obligación. Este contrato tiene relación con actividades dentro del territorio de la
República de Colombia.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 46 de 55

CLAUSULA 34 - PAGOS Y MONEDA

34.1. Moneda: Todos los pagos que EL CONTRATISTA deba hacer en favor de la ANH,
en virtud de este contrato, serán realizados en dólares de los Estados Unidos de
América, cuando así lo permitan las normas cambiarias, o en pesos colombianos y en el
banco que la ANH designe para tal fin. El CONTRATISTA podrá hacer pagos en divisas,
cuando así lo permitan las normas cambiarias y éste sea autorizado por la ANH

34.2. Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los Estados
Unidos de América a pesos se aplicará la tasa de cambio representativa del mercado
certificada por la Superintendencia Bancaria, o la entidad que haga sus veces, aplicable
al día del pago.

34.3. Intereses de Mora: Si los pagos que EL CONTRATISTA deba hacer a favor de la
ANH, en virtud de este contrato no se hacen en los términos previstos, EL
CONTRATISTA pagará el Interés Moratorio a la tasa máxima legal permitida.

CLÁUSULA 35 - IMPUESTOS
EL CONTRATISTA se somete a la legislación tributaria Colombiana.

CLÁUSULA 36 - AVISOS Y COMUNICACIONES

36.1. Domicilio para Avisos y Comunicaciones: Los avisos y comunicaciones entre
las Partes serán enviados a los representantes de las Partes, al domicilio registrado para
notificaciones judiciales, que a la fecha de celebración de este contrato, son:

De la ANH: Calle 99 No. 9 A- 54. Torre 3 Oficina 1401. Edificio Guadalupe, Bogotá, D.C.,
Colombia.

Del CONTRATISTA: Diagonal 108 No. 7 - 54 Bogotá, D.C., Colombia.

36.2. Cambio: Cualquier cambio en la persona del representante o del domicilio arriba
indicados debe ser informado oficialmente a la otra Parte dentro de los cinco (5) Días
siguientes a haberse producido.

36.3. Efectividad: Las comunicaciones entre las Partes en relación con este contrato se
surten al recibo de la Parte a quien fueron dirigidas en los domicilios arriba indicados y
en cualquier caso cuando hayan sido entregados en el domicilio para notificaciones
judiciales registrado en la Cámara de Comercio.

CLÁUSULA 37 - COMUNICADOS EXTERNOS

Cuando EL CONTRATISTA requiera emitir declaraciones públicas, anuncios o

comunicados con respecto a este contrato sobre información que pueda afectar el
- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 47 de 55

normal desarrollo del presente contrato, EL CONTRATISTA solicitará previa autorización
escrita de la ANH. En todo caso, las comunicaciones externas sobre Descubrimientos
realizados, Descubrimientos declarados o a ser declarados comerciales y volumen de
reservas de Hidrocarburos deberán ser autorizados por la ANH.

CLÁUSULA 38 — IDIOMA

Para todos los efectos y actuaciones relacionadas con este contrato el idioma oficial es
el castellano.

CLAUSULA 39 - PERFECCIONAMIENTO

El presente contrato se perfeccionará con la suscripción del mismo por las Partes.

Para constancia, se firma en Bogotá a los catorce (14) días del mes de junio del año dos
mil seis (2006) en dos ejemplares del mismo tenor.

AGENCIA NACIONAA DE HIDROCARBUROS

JOSÉ ARMANDO ZAMORA REYES

AS DIRECTOR GENERAL

ARGOSY ENERGY INTERNATIONAL

EDGAR LOUIS D
REPRESENTANTE LEGAL

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. — DE 2006
MECAYA
Página 48 de 55

ANEXO A - ÁREA CONTRATADA

ANEXO AL CONTRATO DE EXPLORACIÓN Y PRODUCCION DEL SECTOR
"MECAYA"

El área total comprendida dentro del bloque descrito a continuación es de veintinueve mil
novecientos noventa y ocho (29.998) hectáreas con cinco mil ciento ocho (5.108) metros
cuadrados. La información cartográfica fue tomada del Mapa político de Colombia,
archivo digital del |.G.A.C, a escala 1:1'500.000.

BLOQUE MECAYA

El área del polígono formado por los vértices relacionados a continuación es de
veintinueve mil novecientos noventa y ocho (29.998) hectáreas con cinco mil ciento ocho
(5.108) metros cuadrados y se encuentra ubicado dentro de las jurisdicción municipal de
Puerto Guzmán en el Departamento de Putumayo. Esta área se describe a continuación
y, como aparece en el mapa que se adjunta como anexo “A”, que forma parte de este
contrato, así como los cuadros correspondientes; se ha tomado como punto de
referencia el Vértice Geodésico “P-T-3” del Instituto Geográfico Agustín Codazzi, cuyas
coordenadas planas GAUSS con origen Bogotá, dátum MAGNA-SIRGAS son: N:
617.953,05 metros, E: 713.477,207 metros, las cuales corresponden a las coordenadas
geográficas dátum MAGNA-SIRGAS Latitud 1” 08” 24.084” al Norte del Ecuador,
Longitud 76* 39' 03.676” al Oeste de Greenwich.

Punto A:

DE DICHO VÉRTICE, SE CONTINÚA CON RUMBO S 54” 41' 53,635" E, POR UNA DISTANCIA DE
57016,249 METROS HASTA LLEGAR AL PUNTO A, CUYAS COORDENADAS SON N: 585004,34
METROS, E: 760009,294 METROS.

Punto B:

DE ESTE PUNTO SE CONTINÚA CON RUMBO N 89” 59' 59,615" E, POR UNA DISTANCIA DE

14999,42 METROS HASTA LLEGAR AL PUNTO B, CUYAS COORDENADAS SON N: 585004,368
- ORIGINAL —
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No.018 DE 2006
MECAYA
Página 49 de 55
METROS, E: 775008,714 METROS. LA LÍNEA “A-B” COLINDA EN TODA SU EXTENSIÓN CON EL
SECTOR ALEA OPERADO POR LA COMPAÑÍA REPSOL.
Punto C:
DE ESTE PUNTO SE CONTINÚA CON RUMBO S 0” 0' 0,361" E, POR UNA DISTANCIA DE 19999,782
METROS HASTA LLEGAR AL PUNTO C, CUYAS COORDENADAS SON N: 565004,586 METROS, E:
775008,749 METROS. LA LÍNEA “B-C” COLINDA EN TODA SU EXTENSIÓN CON EL SECTOR ALEA
OPERADO POR LA COMPAÑÍA REPSOL.
Punto D:
DE ESTE PUNTO SE CONTINÚA CON RUMBO S 89” 59' 59,615" W, POR UNA DISTANCIA DE
14999,418 METROS HASTA LLEGAR AL PUNTO D, CUYAS COORDENADAS SON N: 565004,558
METROS, E. 760009,331 METROS. LA LÍNEA “C-D” COLINDA EN TODA SU EXTENSIÓN CON EL
SECTOR ALEA OPERADO POR LA COMPAÑÍA REPSOL.

DE ESTE PUNTO SE CONTINÚA CON RUMBO N 0” 0' 0,382" VW, POR UNA DISTANCIA DE 19999,782
METROS HASTA LLEGAR AL PUNTO A, PUNTO DE PARTIDA Y CIERRE DE LA ALINDERACIÓN. LA LÍNEA
“D-A” COLINDA EN TODA SU EXTENSIÓN CON EL SECTOR ALEA OPERADO POR LA COMPAÑÍA
REPSOL

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No.018 DE 2006
MECAYA
Página 50 de 55

CÁLCULO DE AREA, RUMBOS Y DISTANCIAS A PARTIR DE COORDENADAS GAUSS

ORIGEN BOGOTÁ, DÁTUM MAGNA-SIRGAS
Tabla de datos y Resultados para el sector MECAYA

Jurisdicción municipal de Puerto Guzmán en el Departamento de Putumayo

[romo PEOODENDASTANES Ta | a
[vent | ersssoso | amara |]
AAA a
EE EA
OT > mas ua] arras]
5 pira JAJA PA]
AA Y a] ar o | seo]
Go | a TA AAA
OT > [aja ura] seas]
[sos [ero JA]
EA JO rap a ja | nevar]
58500300 | 160] AA]

AREA DEL POLIGONO (Ha): 29.998,5108

y

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No.018 DE 2006

MECAYA
Página 51 de 55

ANEXO A

720000 750000
1

'VERTICE GEODESICO P-T-3 1 G AC

COORDENADAS GAUSS CON ORIGEN BOGOTA

normas, SECTOR MECAYA
COORDENADAS OEOORAFICAS DATUM MAGNA SIRGAS QUE CONSTITUYE EL
LON 76"39:3 676W ANEXO -A-
O
o
o .
AREA DEL POLIGONO 29 998,51 Ha
GALILEA

e . , E
E $

Cc
us e.
PUERTO ASÍS A

7
720000

750000

- ORIGINAL-
A
AR

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No.018 DE 2006
MECAYA
Página 52 de 55

ANEXO B - PROGRAMA EXPLORATORIO MÍNIMO

ANEXO AL CONTRATO DE EXPLORACIÓN Y PRODUCCION DEL SECTOR
“MECAYA”

EL CONTRATISTA se obliga a llevar a cabo, como mínimo, el siguiente Programa
Exploratorio:

Fase 1
Duración (12 meses o 18 si se debe llevar a cabo consulta indígena):

> Adquisición, procesamiento e interpretación de veinte (20) kilómetros de sísmica 2D.

> Reprocesamiento e interpretación de doscientos cincuenta (250) kilómetros de
sísmica 2D.

> Re-entrar y poner a prueba un pozo (aproximadamente a siete mil (7000) pies de
profundidad).

> Construcción de vía de acceso y adecuación vía existente por US$1.750.000

Fase 2
Duración (12 meses o 18 si se debe llevar a cabo consulta indígena):
> Perforación de un (1) pozo exploratorio (aproximadamente a siete mil (7000) pies de
profundidad).

Fase 3
Duración 12 meses

> Adquisición, procesamiento e interpretación de cincuenta (50) kilómetros de sísmica
2D.

Fase 4
Duración: 12 meses
> Perforación de un (1) pozo exploratorio (aproximadamente a siete mil (7000) pies de
profundidad)

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No.018 DE 2006
MECAYA
Página 53 de 55
ANEXO C - MODELO DE LA CARTA DE CREDITO
ANEXO AL CONTRATO DE EXPLORACIÓN Y PRODUCCION DEL SECTOR

“MECAYA”
CARTA DE CRÉDITO No
LUGAR Y FECHA DE EXPEDICIÓN :
FECHA DE VENCIMIENTO : [_Corresponde a la duración de la respectiva
fase y tres (3) meses más_]
VALOR NOMINAL : (US$ )
BANCO EMISOR : [___Nombre del Banco Emisor____ ]
BENEFICIARIO : Agencia Nacional de Hidrocarburos - ANH
ORDENANTE : [___Nombre de la Compañía____]

NOMBRE DEL CONTRATO

Por medio del presente documento comunicamos a ustedes que por cuenta y orden
de [ Nombre de la Compañía ] en adelante EL CONTRATISTA, hemos
expedido a su favor la presente carta de crédito standby irrevocable, por la suma en
pesos colombianos que resulte de la conversión a la tasa representativa del mercado
del día en que nos sea enviada la comunicación de incumplimiento prevista más
adelante, de la suma de dólares de los Estados Unidos de
América (US$ ), para garantizar el cumplimiento y la correcta
ejecución de todas o alguna de las obligaciones de la Fase del Periodo
de Exploración, que tiene una duración de y las demás actividades
inherentes a tales obligaciones emanadas del CONTRATO DE EXPLORACIÓN Y
PRODUCCION DE HIDROCARBUROS xxooo0000000000000xx celebrado entre EL
CONTRATISTA y la ANH el día , en adelante EL CONTRATO.

Queda entendido que la responsabilidad de [ Nombre del Banco Emisor ]

derivada de la presente carta de crédito standby se limita única y exclusivamente a la
cantidad en moneda legal colombiana antes mencionada.

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No.018 DE 2006
MECAYA
Página 54 de 55

En caso de incumplimiento por parte de EL CONTRATISTA de todas o cualquiera de
las obligaciones y las demás actividades inherentes a tales obligaciones a su cargo
derivadas del CONTRATO a los que alude el primer párrafo de la presente carta de
crédito standby, en adelante las OBLIGACIONES GARANTIZADAS, el Beneficiario
deberá comunicar dicho incumplimiento a [___Nombre del Banco Emisor___]en
sus oficinas de , dentro de la vigencia de la presente carta de
crédito. En la misma fecha de recibo por parte nuestra de la referida comunicación,
procederemos a pagar de manera incondicional a la orden del Beneficiario las sumas
reclamadas por él con cargo a la presente carta de crédito, sin exceder, en ningún
caso, del valor total garantizado.

Si no se envía la comunicación de incumplimiento antes citada dentro de la vigencia
de la presente carta de crédito, cesará nuestra responsabilidad derivada de la
misma.

La comunicación mediante la cual se informe a [___ Nombre del Banco
Emisor___] el incumplimiento de LAS OBLIGACIONES GARANTIZADAS,
consistirá en un documento debidamente firmado por el Representante Legal de la
ANH o, quien haga sus veces, en el cual se manifieste el incumplimiento por parte de
EL CONTRATISTA de LAS OBLIGACIONES GARANTIZADAS y se solicite el pago
de la presente carta de crédito. En dicha comunicación se deberá citar el número de
esta carta de crédito y el valor por el cual se utiliza la misma, convertido a moneda
legal colombiana a la tasa de cambio representativa del mercado vigente en la fecha
en la cual se envíe tal comunicación a nosotros, según conste en una certificación de
la Superintendencia Bancaria de Colombia o de la entidad que llegue a reemplazarla
para tales efectos.

Este documento se regirá por la “Reglas y Usos Uniformes relativos a los Créditos
Documentarios” (Ultima Revisión) publicadas por la Cámara de Comercio
Internacional (CCl).

Firma del Representante Legal del Banco Emisor

- ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 018 DE 2006
MECAYA
Página 55 de 55

TABLA DE CONTENIDO
CLAUSULA 1 - DEFINICIONES
CLAUSULA 2 — OBJETO
CLAUSULA 3 — ÁREA CONTRATADA.
CLÁUSULA 4 — DURACIÓN Y PERIODOS
CLAUSULA 5 - PROGRAMA EXPLORATORIO MÍNIMO...
CLAUSULA 6 - PROGRAMA EXPLORATORIO POSTERIOR.
CLAUSULA 7 - DESCUBRIMIENTO Y EVALUACIÓN ....
CLAUSULA 8 — DECLARACIÓN DE COMERCIALIDAD .
CLAUSULA 9 — PLAN DE EXPLOTACIÓN ........o0ocooo..o.::
CLAUSULA 10 — PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN..
CLÁUSULA 11 — CONDUCCIÓN DE LAS OPERACIONES
CLÁUSULA 12 - REGALÍAS...
CLAUSULA 13 — MEDICION...
CLÁUSULA 14 — DISPONIBILIDAD DE LA PRODUCCIÓN
CLÁUSULA 15 — GAS NATURAL oococnicooooooniocccnncnnnsoroera
CLÁUSULA 16 - DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH
CLÁUSULA 17 - UNIFICACIÓN............uoco.ooooooo0o02:
CLÁUSULA 18 - PROPIEDAD DE LOS ACTIVOS
CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD
CLÁUSULA 20 — INSPECCIÓN Y SEGUIMIENTO
CLÁUSULA 21 — SEGUROS .....
CLAUSULA 22 - GARANTÍAS ...
CLÁUSULA 23 - SUBCONTRAT

CLAUSULA 25 - DERECHOS DE CESIÓN.
CLAUSULA 26 — INDEMNIDAD ..................
CLÁUSULA 27 — FUERZA MAYOR Y HECHOS DE TERCEROS.
CLÁUSULA 28 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS P.
CLÁUSULA 29 — TERMINACIÓN. ....
CLAUSULA 30 — MEDIO AMBIENTE
CLÁUSULA 31 - ABANDONO. .........
CLÁUSULA 32 — DOMICILIO CONTRACTUAL Y LEY APLICABLE .
CLÁUSULA 33 - VOCERÍA ooo...
CLAUSULA 34 - PAGOS Y MONEDA.
CLÁUSULA 35 - IMPUESTOS.............
CLÁUSULA 36 - AVISOS Y COMUNICACIONES.
CLÁUSULA 37 - COMUNICADOS EXTERNOS.
CLÁUSULA 38 — IDIOMA ocioso
CLAUSULA 39 - PERFECCIONAMIENTO..
ANEXO A - ÁREA CONTRATADA ...
ANEXO B - PROGRAMA EXPLORA o
ANEXO C - MODELO DE LA CARTA DE CREDITO...

- ORIGINAL —

